Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 1 of 37 Page ID #:542




          EXHIBIT 1
        Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 2 of 37 Page ID #:543
                                                                    ITEM NO.


STAFF REPORT
        .0.1.1)he/        TO:       Honorable Mayor/Chair and Members of the City Council for
    0    HUB OF      .6
                     -              the City of Baldwin Park and Housing Authority
          THE
                          FROM:     Shannon Yauchzee, Chief Executive Officer
                  EL
         A    E                     Rose Tam, Director of Financ
         7rDJANW"         DATE:      July 17, 2019
                          SUBJECT: Joint Update of the City of Baldwin Park and Baldwin Park
                                   Housing Authority City-Wide Fee Schedule Based On
                                   Consumer Price Index (CPI) And Other Adjustments

SUMMARY
The California Government Code allows cities to recover all or a portion of the cost of providing
exchange-based services through the application of fees. Annually, an updated City-Wide Fee
Schedule is recommended to (1) maintain appropriate recovery ratios of service costs, (2) add or
delete fees for service, and/or (3) incorporate pre-existing fees or charges that should be included in
the Fee Schedule. Staff recommends about a 2% increase to some of the City fees which is still less
than the average CPI for the Los Angeles area which has increased 3.1% annually as of May 2019
(refer to Attachment #2) while others might have slight increase or be reduced.

RECOMMENDATION
Staff recommends that the City Council approve the proposed updated City-Wide Fee Schedule and
corresponding Resolution Numbers CC 2019-034 and HA 2019-003.

FISCAL IMPACT
Charges for services are an important revenue source for the City's operating budget. The charges
only apply to those customers benefiting from the service. There would be an estimate of $35,000
increase to the General Fund and a limited/minor fiscal impact to the Section 8 and Public Housing
funds.

BACKGROUND
Based on the Consumer Price Index (CPI) and the overview of the existing City-Wide Fee Schedule,
the City Staff has updated the Schedule with 2% increase to some of the fees while others might
have slight increase or be reduced (refer to Exhibit A). Some of the fees will remain unchanged such
as the building plan check and inspection, impound/stored vehicle release, animal license fee, and
business license fee. There will be slight increases in Planning fees and some of the Recreation
program fees.

ALTERNATIVE
Provide staff alternative direction whether to proceed with the proposed updated Fee Schedule or not.

LEGAL REVIEW
The City Attorney has reviewed this report, resolutions and approved the public hearing notice for the
meeting.

ATTACHMENT
  1. Resolution Numbers: 2019-034 and HA 2019-003
  2. City-Wide Fee Schedule
  3. CPI for Los Angeles Area as of May 2019
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 3 of 37 Page ID #:544




                          Attachment 1
           Resolution Numbers: 2019-034 and HA 2019-003
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 4 of 37 Page ID #:545




                             RESOLUTION NO. 2019-034

      A RESOLUTION OF THE CITY COUNCIL OF THE CITY OF BALDWIN PARK
      APPROVING THE ADOPTION OF A NEW FEE SCHEDULE FOR ISSUING,
      PROCESSING AND FILING OF VARIOUS CITY SERVICES AND PERMITS

       WHEREAS, pursuant to Article XIIIC of the California State Constitution, it is the
intent of the City Council of the City of Baldwin Park to require the ascertainment and
recovery of costs incurred by the City from the provision of services to the public; and

     WHEREAS, the City updated the cost of City service fees based on the
Consumer Price Index (CPI); and

      WHEREAS, a properly noticed public hearing were held on July 17, 2019 to
receive public comments on the proposed new City-Wide Fee Schedule.

    NOW THEREFORE, THE CITY COUNCIL OF THE CITY OF BALDWIN PARK
DOES HEREBY RESOLVE AND ORDER AS FOLLOWS:

   1. The new Fee Schedule for each fee and service charge is set forth in Exhibit "A",
      attached hereto and incorporated by reference, is hereby approved.

   2. The fees established in Exhibit A shall become effective sixty (60) days after the
      effective date of this Resolution.

   3. The City Clerk shall certify as to the adoption of the Resolution and shall cause
      the same to be processed in the manner required by law.
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 5 of 37 Page ID #:546




      PASSED, APPROVED, AND ADOPTED this 17th day of July 2019.




                                             MANUEL LOZANO
                                             MAYOR


ATTEST:

STATE OF CALIFORNIA
COUNTY OF LOS ANGELES                  SS:
CITY OF BALDWIN PARK

I, JEAN M. AYALA, City Clerk of the City of Baldwin Park do hereby certify that the
foregoing Resolution No. 2019-034 was duly adopted by the City Council of the City of
Baldwin Park at a regular meeting thereof held on July 17, 2019 and that the same was
adopted by the following vote to wit:


AYES:              COUNCIL MEMBERS:
NOES:              COUNCIL MEMBERS:
ABSENT:            COUNCIL MEMBERS:
ABSTAIN:           COUNCIL MEMBERS:




Jean M. Ayala
CITY CLERK
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 6 of 37 Page ID #:547



                           RESOLUTION NO. HA 2019-003

         A RESOLUTION OF THE HOUSING AUTHORITY OF THE CITY OF
         BALDWIN PARK APPROVING THE ADOPTION OF A NEW FEE
         SCHEDULE FOR ISSUING, PROCESSING AND FILING OF VARIOUS
         CITY SERVICES AND PERMITS

       WHEREAS, pursuant to Article XIIIC of the California State Constitution, it is the
intent of the Members of the Housing Authority of the City of Baldwin Park to require the
ascertainment and recovery of costs incurred by the City from the provision of services
to the public; and

     WHEREAS, the City updated the cost of City service fees based on the
Consumer Price Index (CPI); and

      WHEREAS, a properly noticed public hearing were held on July 17, 2019 to
receive public comments on the proposed new City-Wide Fee Schedule.

    NOW THEREFORE, THE CITY COUNCIL OF THE CITY OF BALDWIN PARK
DOES HEREBY RESOLVE AND ORDER AS FOLLOWS:

   1. The new Fee Schedule for each fee and service charge is set forth in Exhibit "A",
      attached hereto and incorporated by reference, is hereby approved.

   2. The fees established in Exhibit A shall become effective sixty (60) days after the
      effective date of this Resolution.

   3. The City Clerk shall certify as to the adoption of the Resolution and shall cause
      the same to be processed in the manner required by law.
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 7 of 37 Page ID #:548




      PASSED, APPROVED,AND ADOPTED this 17th day of July 2019.




                                             MANUEL LOZANO
                                             CHAIR



ATTEST:
STATE OF CALIFORNIA
COUNTY OF LOS ANGELES                 SS:
CITY OF BALDWIN PARK

I, JEAN M. AYALA, City Clerk of the City of Baldwin Park, do hereby certify that the
foregoing Resolution No. HA 2019-003 was duly and regularly approved and adopted
by the Members of the Housing Authority of the City of Baldwin Park at a regular
meeting of the Housing Authority on July 17, 2019, by the following vote:

AYES:       MEMBERS:

NOES:       MEMBERS:

ABSENT:     MEMBERS:
ABSTAIN:    MEMBERS:




JEAN M. AYALA
CITY CLERK
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 8 of 37 Page ID #:549




                          Attachment 2
                          City-Wide Fee Schedule
   Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 9 of 37 Page ID #:550


                                          CITY OF BALDWIN PARK                            EXHIBIT A
                                                FEE SCHEDULE
                                          Effective September 2019


                SERVICE/APPLICATION                       CURRENT FEE             PROPOSED FEE
BUILDING PERMIT, PLAN CHECK & INSPECTION FEES             Refer to Exhibit A-1   Fees Remain Unchanged
PLANNING FEES                                             Refer to Exhibit A-2     Refer to Exhibit A-2
PUBLIC WORK FEES                                          Refer to Exhibit A-3     Refer to Exhibit A-3
RECREATION PROGRAM FEES                                   Refer to Exhibit A-4     Refer to Exhibit A-4
POLICE FEES                                               Refer to Exhibit A-5     Refer to Exhibit A-5
ADMINISTRATION & MISCELLANEOUS
ANIMAL CARE AND CONTROL LICENSE FEE                       Refer to Exhibit A-6   Fees Remain Unchanged
PICNIC SHELTER RENTAL AND OTHER RECREATON FEES                    N/A                     N/A
TRANSIT CENTER PARKING FEE                                       $1-$3                   $1-$3
TRANSIT CENTER OVERNIGHT PARKING PERMIT ($30 FOR A
MONTHLY PERMIT)                                                  $1-$3                    $1-$3
BUSINESS LICENSE FEE                                      Refer to Exhibit A-7   Fees Remain Unchanged
BUSINESS LICENSE RENEWAL PROCESSING FEE                           $10                     $10
BUSINESS LICENSE LISTING                                           $5                      $5
PASSPORT SERVICE                                                  $35                     $35
CREDIT CARD SERVICE FEE/CONVENIENCE FEE                          2.25%                   2.25%
COLLECTION SERVICES FEE
   Payment received within 30 days of notice                No fee charged           No fee charged
   Payment received after 30 days of notice                      19%                      19%
   Out of State referral                                         22%                      22%
   With legal/court action                                       22%                      22%
NSF CHECK PROCESSING                                             $25                      $25
STOP PAYMENT and/or REISSUE CHECK                                $45                      $35
PUBLIC RECORDS COPY CHARGE
  1st page                                                  $0.25 per copy           $0.25 per copy
  Additional page                                           $0.25 per copy           $0.25 per copy
CD REPORT COPY                                                   $55                      $15




                                                                                                          1 of 1
   Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 10 of 37 Page ID #:551


                                   CITY OF BALDWIN PARK                 EXHIBIT A-1
                     BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                    Service / Application                      Current Fee/Proposed Fee
                                   BUILDING PERMITS - NEW CONSTRUCTION
Building Permits - Retail (New Construction)
1-5,000 sq.ft.                                                 $1,000 minimum or $0.54 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                            $2,675 plus $0.35 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                           $4,429 plus $0.35 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                           $6,185 plus $0.35 per sq.ft. in excess of 15,000 sq.ft.
25,001-50,000 sq.ft.                                           $9,733 plus $0.35 per sq.ft. in excess of 25,000 sq.ft.
50,001-75,000 sq.ft.                                           $18,508 plus $0.35 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                          $27,258 plus $0.35 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000 sq.ft.                                         $36,095 plus $0.35 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                         $44,951 plus $0.35 per sq.ft. In excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                         $53,726 plus $0.35 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                         $62,501 plus $0.35 per sq.ft. in excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                            $71,276 plus $0.39 per sq.ft. in excess of 200,000 sq.ft.
Building Permits - Office (New Construction)
1-5,000 sq.ft.                                                 $1,000 minimum or $0.69 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                            $3,425 plus $0.50 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                           $5,930 plus $0.50 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                           $8,435 plus $0.50 per sq.ft. in excess of 15,000 sq.ft.
25,001-50,000 sq.ft.                                           $13,483 plus $0.50 per sq.ft. in excess of 25,000 sq.ft.
50,001-75,000 sq.ft.                                           $26,008 plus $0.50 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                          $38,533 plus $0.50 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000 sq.ft.                                         $51,095 plus $0.50 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                         $63,701 plus $0.50 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                         $76,226 plus $0.50 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                         $88,751 plus $0.50 per sq.ft. in excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                            $101,276 plus $0.54 per sq.ft. in excess of 200,000 sq.ft.
Building Permits - Industrial (New Construction)
1-5,000 sq.ft.                                                 $1,000 minimum or $0.46 per sq.ft., whichever is higher
 5,001-10,000 sq.ft.                                           $2,308 plus $0.28 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                           $3,688 plus $0.28 per sq.ft. in excess of 10,000 sq.ft.
 15,001-25,000 sq.ft.                                          $5,075 plus $0.28 per sq.ft. in excess of 15,000 sq.ft.
 25,001-50,000 sq.ft.                                          $7,880 plus $0.28 per sq.ft. in excess of 25,000 sq.ft.
 50,001-75,000 sq.ft.                                          $14,795 plus $0.28 per sq.ft. in excess of 50,000 sq.ft.
 75,001-100,000 sq.ft.                                         $21,718 plus $0.28 per sq.ft. in excess of 75,000 sq.ft.
 100,001-125,000 sq.ft.                                        $28,670 plus $0.28 per sq.ft. in excess of 100,000 sq.ft.
 125,001-150,000 sq.ft.                                        $35,673 plus $0.28 per sq.ft. in excess of 125,000 sq.ft.
 150,001-175,000 sq.ft.                                        $42,588 plus $0.28 per sq.ft. in excess of 150,000 sq.ft.
 175,001-200,000 sq.ft.                                        $49,511 plus $0.28 per sq.ft. in excess of 175,000 sq.ft.
 Over 200,000 sq.ft.                                           $56,426 plus $0.31 per sq.ft. in excess of 200,000 sq.ft.
 Building Permits - Cannabis Facilities (New Construction)
 1-5,000 sq.ft.                                                $1,000 minimum or $1.21 per sq.ft., whichever is higher
 5,001-10,000 sq.ft.                                           $6,049 plus $1.02 per sq.ft. in excess of 5,000 sq.ft.
 10,001-15,000 sq.ft.                                      .   $11,134 plus $1.02 per sq.ft. in excess of 10,000 sq.ft.
 15,001-25,000 sq.ft.                                          $16,217 plus $1.02 per sq.ft. in excess of 15,000 sq.ft.
 25,001-50,000 sq.ft.                                          $26,422 plus $1.02 per sq.ft. in excess of 25,000 sq.ft.
 50,001-75,000 sq.ft.                                          $51,840 plus $1.02 per sq.ft. in excess of 50,000 sq.ft.
 75,001-100,000 sq.ft.                                         $77,259 plus $1.02 per sq.ft. in excess of 75,000 sq.ft.
 100,001-125,000 sq.ft.                                        $102,753 plus $1.02 per sq.ft. in excess of 100,000 sq.ft.
 125,001-150,000 sq.ft.                                        $128,246 plus $1.02 per sq.ft. in excess of 125,000 sq.ft.
 150,001-175,000 sq.ft.                                        $153,664 Rtus $1.02 per sq.ft. in excess of 150,000 sq.ft.



                                                                                                                            Page 1 of 13
   Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 11 of 37 Page ID #:552


                                    CITY OF BALDWIN PARK                 EXHIBIT A-1
                      BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                    Service / Application                                            Current Fee/Proposed Fee
175,001-200,000 sq.ft.                                              $179,083 plus $1.02 per sq.ft. in excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                                 $204,501 plus $1.06 per sq.ft. in excess of 200,000 sq.ft.
Building Permits - Single Family Residential (New Construction)
1-1,500 sq.ft.                                                      $500 minimum or $1.03 per sq.ft., whichever is higher
1,501-3,000 sq.ft.                                                  $1,546 plus $0.57 per sq.ft. in excess of 1,500 sq.ft.
3,001-4,500 sq.ft.                                                  $2,404 plus $0.54 per sq.ft. in excess of 3,000 sq.ft.
4,501-6,000 sq.ft.                                                  $3,210 plus $0.55 per sq.ft. in excess of 4,500 sq.ft.
Over 6,000 sq.ft.                                                   $4,027 plus $1.01 per sq.ft. in excess of 6,000 sq.ft.
Building Permits  - Multi Family Residential (New Construction Per Building)
1-1,500 sq.ft.                                                      $500 minimum or $0.97 per sq.ft., whichever is higher
1,501-3,000 sq.ft.                                                  $1,456 plus $0.49 per sq.ft. in excess of 1,500 sq.ft.
3,001-4,500 sq.ft.                                                  $2,183 plus $0.49 per sq.ft. in excess of 3,000 sq.ft.
4,501-6,000 sq.ft.                                                  $2,932 plus $0.49 per sq.ft. in excess of 4,500 sq.ft.
Over 6,000 sq.ft.                                                   $3,660 plus $0.95 per sq.ft. in excess of 6,000 sq.ft.
Building Permits - Patio Cover (New Construction - All types such as Solid Wood, Open Lattice, or Tile)
1-300 sq.ft.                                                        $184 minimum
301-400 sq.ft.                                                      $184 plus $0.91per sq.ft. in excess of 300 sq.ft.
 Over 400 sq.ft.                                                    $275 plus $0.92 per sq.ft. in excess of 400 sq.ft.
       BUILDING PERMITS - REMODELS, ALTERATIONS, ADDITIONS AND TENANT IMPROVEMENTS
Building Permits - Retail (Remodels, Alterations, Additions and Tenant Improvements)
1-5,000 sq.ft.                                                       $1,000 minimum or $0.54 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                                  $2,675 plus $0.36 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                                 $4,468 plus $0.35 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                                 $6,185 plus $0.35 per sq.ft. in excess of 15,000 sq.ft.
25,001-50,000 sq.ft.                                                 $9,733 plus $0.35 per sq.ft. in excess of 25,000 sq.ft.
50,001-75,000 sq.ft.                                                 $18,508 plus $0.35 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                                $27,283 plus $0.35 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000 sq.ft.                                               $36,095 plus $0.35 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                               $44,951 plus $0.35 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                               $53,726 plus $0.35 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                               $62,501 plus $0.35 per sq.ft. in excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                                  $71,276 plus $0.39 per sq.ft. in excess of 200,000 sq.ft.
Building Permits - Office (Remodels, Alterations,  Additions and Tenant  Improvements)
1-5,000 sq.ft.                                                       $1,000  minimum or $0.69 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                                  $3,425  plus $0.50 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                                 $5,930 plus $0.50 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                                 $8,435 plus $0.50 per sq.ft. in excess of 15,000 sq.ft.
25,001-50,000 sq.ft.                                                 $13,483 plus $0.50 per sq.ft. in excess of 25,000 sq.ft.
 50,001-75,000 sq.ft.                                                $26,008 plus $0.50 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                                $38,533 plus $0.50 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000 sq.ft.                                               $51,095 plus $0.50 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                               $63,701 plus $0.50 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                               $76,226 plus $0.50 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                               $88,751 plus $0.50 per sq.ft. in excess of 175,000 sq.ft.
 Over 200,000 sq.ft.                                                  $101,276 plus $0.54 per sq.ft. in excess of 200,000 sq.ft.
 Building Permits - Industrial (Remodels, Alterations, Additions and Tenant  Improvements)
 1-5,000 sq.ft.                                                       $1,000 minimum or $0.46 per sq.ft., whichever is higher
 5,001-10,000 sq.ft.                                                  $2,308 plus $0.28 per sq.ft. in excess of 5,000 sq.ft.
 10,001-15,000 sq.ft.                                                 $3,688 plus $0.28 per sq.ft. in excess of 10,000 sq.ft.
 15,001-25,000 sq.ft.                                                 $5,075 plus $0.28 per sq.ft. in excess of 15,000 sq.ft.
 25,001-50,000 sq.ft.                                                 $7,880 plus $0.28 per sq.ft. in excess of 25,000 sq.ft.



                                                                                                                                   Page 2 of 13
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 12 of 37 Page ID #:553


                                                CITY OF BALDWIN PARK                                             EXHIBIT A-1
                      BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                    Service / Application                                            Current Fee/Proposed Fee
50,001-75,000 sq.ft.                                                $14,795 plus $0.28 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                               $21,718 plus $0.28 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000 sq.ft.                                              $28,670 plus $0.28 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                              $35,673 plus $0.28 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                              $42,588 plus $0.28 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                              $49,511 plus $0.28 per sq.ft. in excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                                 $56,426 plus $0.31per sq.ft. in excess of 200,000 sq.ft.
Building Permits - Cannabis (Remodels, Alterations, Additions and Tenant Improvements)
1-5,000 sq.ft.                                                      $1,000 minimum or $1.21 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                                  $6,069 plus $1.02 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                                 $11,154 plus $1.02 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                                 $16,238 plus $1.02 per sq.ft. in excess of 15,000 sq.ft.
25,001-50,000 sq.ft.                                                 $26,443 plus $1.02 per sq.ft. in excess of 25,000 sq.ft.
50,001-75,000 sq.ft.                                                 $51,860 plus $1.02 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                                $77,279 plus $1.02 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000    sq.ft.                                            $102,773 plus $1.02 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                               $128,271 plus $1.02 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                               $153,690 plus $1.02 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                               $179,109 plus $1.02 per sq.ft. in excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                                  $204,526 plus $1.06 per sq.ft. in excess of 200,000 sq.ft.
Building Permits - Single Family Residential (Remodels, Alterations Additions, and Tenant Improvements)
1-500 sq.ft.                                                         $500 minimum or $1.62 per sq.ft., whichever is higher
 501-1,000 sq.ft.                                                    $811plus $0.67 per sq.ft. in excess of 500 sq.ft.
 1,001-1,500 sq.ft.                                                  $1,145 plus $0.60 per sq.ft. in excess of 1,000 sq.ft.
 1,501-3,000 sq.ft.                                                  $1,445 plus $0.60 per sq.ft. in excess of 1,500 sq.ft.
 3,001-4,500 sq.ft. ,..                                              $2,363 plus $0.56 per sq.ft. in excess of 3,000 sq.ft.
 4,501-6,000 sq.ft.                                                  $3,210 plus $0.54 per sq.ft. in excess of 4,500 sq.ft.
 Over 6,000 sq.ft.                                                   $4,027 plus $1.01 per sq.ft. in excess of 6,000 sq.ft.
 Building Permits - Multi Family Residential (Remodels, Alterations, Additions, and Tenant Improvements)
 1-500 sq.ft.                                                        $500  minimum   or $1.62 per sq.ft., whichever is higher
 501-1,000 sq.ft.                                                    $811 plus $0.67 per sq.ft. in excess of 500 sq.ft.
 1,001-1,500 sq.ft.                                                  $1,145 plus $0.71 per sq.ft. in excess of 1,000 sq.ft.
 1,501-3,000 sq.ft.                                                   $1,500 plus $0.66 per sq.ft. in excess of 1,500 sq.ft.
 3,001-4,500 sq.ft.                                                   $2,483 plus $0.61 per sq.ft. in excess of 3,000 sq.ft.
 4,501-6,000 sq.ft.                                                   $3,403 plus $0.56 per sq.ft. in excess of 4,500 sq.ft.
 Over 6,000 sq.ft.                                                    $4,241 plus $1.05 per sq.ft. in excess of 6,000 sq.ft.
                                   BUILDING PLAN CHECK FEE - NEW CONSTRUCTION
 Building Plan Check - Retail (New Construction)                                                                      .
 1-5,000 sq.ft.                                                       $1,000 minimum   or $0.57  per  sq.ft., whichever is higher
 5,001-10,000 sq.ft.                                                  $2,858 plus $0.39 per sq.ft. in excess of 5,000 sq.ft.
 10,001-15,000 sq.ft.                                                 $4,788 plus $0.39 per sq.ft. in excess of 10,000 sq.ft.
 15,001-25,000 sq.ft.                                                 $6,719 plus $0.39 per sq.ft. in excess of 15,000 sq.ft.
 25,001-50,000 sq.ft.                                                 $10,618 plus $0.39 per sq.ft. in excess of 25,000 sq.ft.
 50,001-75,000 sq.ft.                                                 $20,271 plus $0.39 per sq.ft. in excess of 50,000 sq.ft.
 75,001-100,000 sq.ft.                                                $29,923 plus $0.39 per sq.ft. in excess of 75,000 sq.ft.
 100,001-125,000 sq.ft.                                               $39,612 plus $0.39 per sq.ft. in excess of 100,000 sq.ft.
 125,001-150,000 sq.ft.                                               $49,265 plus $0.39 per sq.ft. in excess of 125,000 sq.ft.
 150,001-175,000 sq.ft.                                               $58,917 plus $0.39 per sq.ft. in excess of 150,000 sq.ft.
 175,001-200,000 sq.ft.                                               $68,607 plus $0.39 per sq.ft. in excess of 175,000 sq.ft.
 Over 200,000 sq.ft.                                                  $78,247 plus $0.42 per sq.ft. in excess of 200,000 sq.ft.
 Building Plan Check - Office (New Construction)



                                                                                                                                    Page 3 of 13
   Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 13 of 37 Page ID #:554


                                    CITY OF BALDWIN PARK .               EXHIBIT A-1
                      BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                    Service / Application                                             Current Fee/Proposed Fee
1-5,000 sq.ft.                                                        $1,000 minimum or $0.74 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                                   $3,683 plus $0.55 per sq.ft. In excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                                  $6,438 plus $0.55 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                                  $9,194 plus $0.55 per sq.ft. in excess of 15,000 sq.ft.
25,001-50,000 sq.ft.                                                  $14,743 plus $0.55 per sq.ft. in excess of 25,000 sq.ft.
50,001-75,000 sq.ft.                                                  $28,521 plus $0.55 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                                 $42,297 plus $0.55 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000 sq.ft.                                                $56,112 plus $0.55 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                                $69,890 plus $0.55 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                                $83,667 plus $0.55 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                                $97,482 plus $0.55 per sq.ft. In excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                                   $111,260 plus $0.59 per sq.ft. in'excess of 200,000 sq.ft.
Building Plan Check - Industrial (New Construction)
1-5,000 sq.ft.                                                        $1,000 minimum or $0.49 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                                   $2,453 plus $0.30 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                                  $3,972 plus $0.30 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                                  $5,497 plus $0.30 per sq.ft. in excess of 15,000 sq.ft.
 25,001-50,000 sq.ft.                                                 $8,580 plus $0.30 per sq.ft. in excess of 25,000 sq.ft.
 50,001-75,000 sq.ft.                                                 $16,186 plus $0.30 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                                 $23,801 plus $0.30 per sq.ft. in excess of 75,000 sq.ft.
 100,001-125,000 sq.ft.                                               $31,445 plus $0.30 per sq.ft. in excess of 100,000 sq.ft.
 125,001-150,000 sq.ft.                                               $39,060 plus $0.30 per sq.ft. in excess of 125,000 sq.ft.
 150,001-175,000 sq.ft.                                               $46,666 plus $0.30 per sq.ft. in excess of 150,000 sq.ft.
 175,001-200,000 sq.ft.                                               $54,319 plus $0.30 per sq.ft. In excess of 175,000 sq.ft.
 Over 200,000 sq.ft.                                                  $61,925 plus $0.34 per sq.ft. in excess of 200,000 sq.ft.
 Building Plan Check -Cannabis (New Construction)
 1-5,000 sq.ft.                                                       $1,000 minimum or $1.23 per sq.ft., whichever is higher
 5,001-10,000 sq.ft.                                                  $6,154 plus $1.04 per sq.ft. in excess of 5,000 sq.ft.
 10,001-15,000 sq.ft.                                                 $11,368 plus $1.04 per sq.ft. in excess of 10,000 sq.ft.
 15,001-25,000 sq.ft.                                                 $16,582 plus $1.04 per sq.ft. in excess of 15,000 sq.ft.
 25,001-50,000 sq.ft.                                                 $27,036 plus $1.04 per sq.ft. in excess of 25,000 sq.ft.
 50,001-75,000 sq.ft.                                                 $53,105 plus $1.04 per sq.ft. in excess of 50,000 sq.ft.
 75,001-100,000 sq.ft.                                                $79,176 plus $1.04 per sq.ft. in excess of 75,000 sq.ft.
 100,001-125,000    sq.ft.                                            $105,282 plus $1.04 per sq.ft. in excess of 100,000 sq.ft.
 125,001-150,000 sq.ft.                                               $131,352 plus $1.04 per sq.ft. in excess of 125,000 sq.ft.
 150,001-175,000 sq.ft.                                                $157,460 plus $1.04 per sq.ft. in excess of 150,000 sq.ft.
 175,001-200,000 sq.ft.                                                $183,530 plus $1.04 per sq.ft. in excess of 175,000 sq.ft.
  Over 200,000 sq.ft.                                                  $209,601 plus $1.08 per sq.ft. in excess of 200,000 sq.ft.
 Building Plan Check - Single Family Residential (New Construction)
 1-1,500 sq.ft.                                                        $500 minimum or $1.01 per sq.ft., whichever is higher
  1,501-3,000 sq.ft.                                                   $1,521 plus $0.55 per sq.ft.In excess of 1,500 sq.ft.
  3,001-4,500 sq.ft.                                                   $2,338 plus $0.55 per sq.ft. in excess of 3,000 sq.ft.
  4,501-6,000 sq.ft.                                                   $3,157 plus $0.55 per sq.ft. in excess of 4,500 sq.ft.
  Over 6,000 sq.ft.                                                    $3,974 plus $0.98 per sq.ft. in excess of 6,000 sq.ft.
  Building Plan Check- Multi Family Residential (New    Construction Per Building)
  1-1,500 sq.ft.                                                       $500  minimum or $1.06 per sq.ft., whichever is higher
  1,501-3,000 sq.ft.                                                   $1,593  plus $0.57 per sq.ft. in excess of 1,500 sq.ft.
  3,001-4,500 sq.ft.                                                   $2,452  plus $0.57 per sq.ft. in excess of 3,000 sq.ft.
  4,501-6,000  sq.ft.                                                  $3,311  plus $0.57 per sq.ft. in excess of 4,500 sq.ft.
  Over 6,000 sq.ft.                                                    $4,169  plus $1.03 per sq.ft. in excess of 6,000 sq.ft.
  Building Plan Check - Patio Cover (all types such as solid wood, open lattice, or tile)



                                                                                                                                    Page 4 of 13
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 14 of 37 Page ID #:555


                                    CITY OF BALDWIN PARK                 EXHIBIT A-1
                      BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                    Service / Application                                           Current Fee/Proposed Fee
1-300 sq.ft.                                                        $110 minimum
301-400 sq.ft.                                                      $110 plus $0.38 per sq.ft. in excess of 300 sq.ft.
Over 400 sq.ft.                                                     $148 plus $0.56 per sq.ft. in excess of 400 sq.ft.
           BUILDING PLANS CHECK - REMODELS, ALTERATIONS, ADDITIONS AND TENANT IMPROVEMENTS
Building Plan Check - Retail (Remodels, Alterations, Additions, and Tenant Improvements)
1-5,000 sq.ft.                                                      $1,000 minimum or $0.55 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                                 $2,731 plus $0.37 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                                $4,574 plus $0.37 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                                $6,417 plus $0.37 per sq.ft. in excess of 15,000 sq.ft.
25,001-50,000 sq.ft.                                                $10,140 plus $0.37 per sq.ft. in excess of 25,000 sq.ft.
50,001-75,000 sq.ft.                                                $19,353 plus $0.37 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                               $28,567 plus $0.37 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000 sq.ft.                                              $37,819 plus $0.37 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                              $47,032 plus $0.37 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                              $56,246 plus $0.37 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                              $65,497 plus $0.37 per sq.ft. in excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                                  $74,711 plus $0.40 per sq.ft. In excess of 200,000 sq.ft.
Building Plan Check - Office (Remodels, Alterations, Additions, and Tenant Improvements)
1-5,000 sq.ft.                                                       $1,000 minimum or $0.55 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                                  $2,731 plus $0.40 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                                 $4,707 plus $0.40 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                                 $6,716 plus $0.40 per sq.ft. in excess of 15,000 sq.ft.
25,001-50,000 sq.ft.                                                 $10,770 plus $0.40 per sq.ft. in excess of 25,000 sq.ft.
50,001-75,000 sq.ft.                                                 $20,810 plus $0.40 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                                $30,851 plus $0.40 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000 sq.ft.                                               $40,930 plus $0.40 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                               $50,971 plus $0.40 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                               $61,011 plus $0.40 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                               $71,090 plus $0.40 per sq.ft. in excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                                  $81,131 plus $0.43 per sq.ft. in excess of 200,000 sq.ft.
Building Plan Check - Industrial (Remodels, Alterations, Additions, and Tenant Improvements)
1-5,000 sq.ft.                                                       $1,000 minimum or $0.47 per sq.ft., whichever is higher
5,001-10,000 sq.ft.                                                  $2,346 plus $0.29 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                                 $3,794 plus $0.29 per sq.ft. in excess of 10,000 sq.ft.
15,001-25,000 sq.ft.                                                 $5,251plus $0.29 per sq.ft. in excess of 15,000 sq.ft.
25,001-50,000 sq.ft.                                                 $8,195 plus $0.29 per sq.ft. in excess of 25,000 sq.ft.
50,001-75,000 sq.ft.                                                 $15,455 plus $0.29 per sq.ft. in excess of 50,000 sq.ft.
75,001-100,000 sq.ft.                                                $22,723 plus $0.29 per sq.ft. in excess of 75,000 sq.ft.
100,001-125,000 sq.ft.                                               $30,022 plus $0.29 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                               $37,291 plus $0.29 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                               $44,551 plus $0.29 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                               $51,857 plus $0.29 per sq.ft. In excess of 175,000 sq.ft.
 Over 200,000 sq.ft.                                                 $59,119 plus $0.33 per sq.ft. in excess of 200,000 sq.ft.
Building Plan Check - Cannabis (Remodels, Alterations, Additions, and Tenant Improvements)
1-5,000 sq.ft.                                                       $1,000 minimum or $1.18 per sq.ft., whichever is higher
 5,001-10,000 sq.ft.                                                 $5,878 plus $1.00 per sq.ft. in excess of 5,000 sq.ft.
10,001-15,000 sq.ft.                                                 $10,854 plus $1.00 per sq.ft. in excess of 10,000 sq.ft.
 15,001-25,000 sq.ft.                                                $15,832 plus $1.00 per sq.ft. in excess of 15,000 sq.ft.
 25,001-50,000 sq.ft.                                                $25,811 plus $1.00 per sq.ft. in excess of 25,000 sq.ft.
 50,001-75,000 sq.ft.                                                $50,696 plus $1.00 per sq.ft. in excess of 50,000 sq.ft.
 75,001-100,000 sq.ft.                                               $75,581 plus $1.00 per sq.ft. in excess of 75,000 sq.ft.



                                                                                                                                 Page 5 of 13
   Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 15 of 37 Page ID #:556


                                    CITY OF BALDWIN PARK                 EXHIBIT A-1
                      BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                    Service / Application                                               Current Fee/Proposed Fee
100,001-125,000 sq.ft.                                              $100,504 plus $1.00 per sq.ft. in excess of 100,000 sq.ft.
125,001-150,000 sq.ft.                                              $125,389 plus $1.00 per sq.ft. in excess of 125,000 sq.ft.
150,001-175,000 sq.ft.                                              $150,311  plus $1.00 per sq.ft. in excess of 150,000 sq.ft.
175,001-200,000 sq.ft.                                              $175,196  plus $1.00 per sq.ft. in excess of 175,000 sq.ft.
Over 200,000 sq.ft.                                                 $200,082  plus $1.03 per sq.ft. in excess of 200,000 sq.ft.
Building Plan Check - Single Family Residential (Remodels, Alterations, Additions, and Tenant Improvements)
1-500 sq.ft.                                                        $500 minimum or $1.57 per sq.ft., whichever is higher
501-1,000 sq.ft.                                                    $786 plus $0.72 per sq.ft. in excess of 500 sq.ft.
1,001-1,500 sq.ft.                                                  $1,145 plus $0.60 per sq.ft. in excess of 1,000 sq.ft.
1,501-3,000 sq.ft.                                                  $1,445 plus $0.60 per sq.ft. in excess of 1,500 sq.ft.
3,001-4,500 sq.ft.                                                  $2,338 plus $0.55 per sq.ft. in excess of 3,000 sq.ft.
4,501-6,000 sq.ft.                                                  $3,157 plus $0.54 per sq.ft. in excess of 4,500 sq.ft.
Over 6,000 sq.ft.                                                   $3,973 plus $0.98 per sq.ft. in excess of 6,000 sq.ft.
Building Plan Check - Multi Family Residential (Remodels, Alterations, Additions, and Tenant Improvements)
1-500 sq.ft.                                                        $500 minimum or $1.64 per sq.ft., whichever is higher
501-1,000 sq.ft.                                                    $822 plus $0.76 per sq.ft. in excess of 500 sq.ft.
1,001-1,500 sq.ft.                                                  $1,203 plus $0.63 per sq.ft. in excess of 1,000 sq.ft.
1,501-3,000 sq.ft.                                                  $1,518 plus $0.62 per sq.ft. in excess of 1,500 sq.ft.
3,001-4,500 sq.ft.                                                  $2,452 plus $0.57 per sq.ft. in excess of 3,000 sq.ft.
4,501-6,000 sq.ft.                                                  $3,311 plus $0.57 per sq.ft. in excess of 4,500 sq.ft.
 Over 6,000  sq.ft.                                                 $4,169 plus $1.03 per sq.ft. in excess of 6,000 sq.ft.
                                                     BUILDING FEES (Others)
Permit Issuance                                                         $37.50 per permit
Minimum Building Permit Fee                                             $69.00 per permit
Minimum Building Plan Check Fee                                         At least 1 hour of staff time (latest rate) or the calculated amount
                                                                        whichever is greater
For any items which fee is not provided, the permit fee shall be        $92.00 per hour
based on hourly rate and on time as determined by Building Official

For any items which fee is not provided, the plan check fee shall be $151.00 per hour
based on hourly rate and on time as determined by Building Official

Recordkeeping                                                           3.75% of permit fee
Alternate Material Processing                                           1 1/2 hours based on the latest hourly rate
EXTENSIONS
Extension of permit if the original permit has not been expired (one    $37.52
time)
Extension of permit if the original permit has been expired             Based on time required to complete the project and on the latest
                                                                        hourly rate
 Extension of plan check if the original plan check has not been        No fee
 expired (one time)
 Extension of plan check if the original plan check has been expired    Based on time required to complete the plan check application and
                                                                        on latest hourly rate, or 1/2 of the original plan check fee whichever
                                                                        is greater
 Expedited Plan Check                                                   Double plan check fee to pay for consulting firm to provide timely
                                                                        plan check of 5 working days
 Re-inspection                                                          $92.00
 For each additional plan check after the third plan check, fee shall   $111.00 per hour
 be based on hourly rate and time as determined by Building Official

 After-Hours Inspection                                                 1.5 times the latest hourly rate; 4 hours minimum



                                                                                                                                   Page 6 of 13
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 16 of 37 Page ID #:557


                                   CITY OF BALDWIN PARK                  EXHIBIT A-1

                     BUILDING PERMIT, PLAN CHECK 8c INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                   Service / Application                                              Current Fee/Proposed Fee
Certificate:
  Certificate of Occupancy - Original                                 No charge
  Certificate of Occupancy - Subsequent                               $56.00
Request for Address Change                                            $750.00
Garage Re-Conversion Inspection                                       $275.00
School Fee Application Processing                                     $31.00
Plan Imaging Fee                                                      3.47/per sheet of plans
                                                      PLUMBING PERMIT
Permit Issuance                                                       $37.50 per permit
Minimum Plumbing Permit Fee                                           $69.00 per permit
Minimum Plumbing Plan Check Fee                                       At least 1 hour of staff time (latest hourly rate) or the calculated
                                                                      amount whichever is greater
For any items which fee is not provided, the permit fee shall be      $92.00 per hour
based on hourly rate and on time as determined by Building Official

For any items which fee is not provided, the plan check fee shall be $111.00 per hour
based on hourly rate and on time as determined by Building Official

Re-inspection                                                         $92.00
Plumbing Permit - Residential
1-1,000 sq.ft.                                                        $273 minimum
1,001-2,000 sq.ft.                                                    $273 plus $0.28 per sq.ft. in excess of 1,000 sq.ft.
Over 2,000 sq.ft.                                                     $551 plus $0.28 per sq.ft. in excess of 2,000 sq.ft.
Plumbing Permit - Retail & Other Commercials
1-2,000 sq.ft.                                                        $184 minimum
2,001-4,000 sq.ft.                                                    $184 plus $0.05 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                    $275 plus $0.05 per sq.ft. in excess of 4,000 sq.ft.
6,001-10,000 sq.ft.                                                   $367 plus $0.05 per sq.ft. in excess of 6,000 sq.ft.
Over 10,000 sq.ft.                                                    $551 plus $0.02 per sq.ft. in excess of 10,000 sq.ft.
Plumbing Permit - Dental & Medical Offices
1-2,000 sq.ft.                                                        $910 minimum
2,001-4,000 sq.ft.                                                    $910 plus $0.19 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                    $1,285 plus $0.09 per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                     $1,469 plus $0.09 per sq.ft. in excess of 6,000 sq.ft.
Plumbing Permit - Restaurant
1-2,000 sq.ft.                                                        $910 minimum
2,001-4,000 sq.ft.                                                    $910 plus $0.23 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                    $1,377 plus $0.23 per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                     $1,836 plus $0.23 per sq.ft. in excess of 6,000 sq.ft.
Plumbing Permit - Industrial
1-2,000 sq.ft.                                                         $364 minimum
 2,001-4,000 sq.ft.                                                    $364 plus $0.05 per sq.ft. in excess of 2,000 sq.ft.
 4,001-6,000 sq.ft.                                                    $459 plus $0.05 per sq.ft. in excess of 4,000 sq.ft.
 6,001-8,000 sq.ft.                                                    $551 plus $0.05 per sq.ft. in excess of 6,000 sq.ft.
 Over 8,000 sq.ft.                                                     $643 plus $0.05 per sq.ft. in excess of 8,000 sq.ft.
 Plumbing Permit - Residential Room Addition
 1-500 sq.ft.                                                          $182 minimum
 Over 500 sq.ft.                                                       $182 plus $0.19 per sq.ft. in excess of 500 sq.ft.
                                                   PLUMBING PLANS CHECK
 Plumbing Plan Check - Retail & Other Commercials
 1-2,000 sq.ft.                                                        $220 minimum


                                                                                                                                   Page 7 of 13
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 17 of 37 Page ID #:558


                                   CITY OF BALDWIN PARK                 EXHIBIT A-1
                     BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                   Service / Application                                             Current Fee/Proposed Fee
2,001-4,000 sq.ft.                                                   $220 plus $0.03 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                   $278 plus $0.03 per sq.ft. In excess of 4,000 sq.ft.
6,001-10,000 sq.ft.                                                  $334 plus $0.03 per sq.ft. In excess of 6,000 sq.ft.
Over 10,000 sq.ft.                                                   $445 plus $0.02 per sq.ft. in excess of 10,000 sq.ft.
Plumbing Plan Check - Dental & Medical Offices
1-2,000 sq.ft.                                                       $550 minimum
2,001-4,000 sq.ft.                                                   $550 plus $0.11 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                   $778 plus $0.06 per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                    $890 plus $0.06 per sq.ft. in excess of 6,000 sq.ft.
Plumbing Plan Check - Restaurant
1-2,000 sq.ft.                                                       $550 minimum
2,001-4,000 sq.ft.                                                   $550 plus $0.11per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                   $778 plus $0.06 per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                    $890 plus $0.06 per sq.ft. in excess of 6,000 sq.ft.
Plumbing Plan Check - Industrial
1-2,000 sq.ft.                                                       $330 minimum
2,001-4,000 sq.ft.                                                   $330 plus $0.07 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                   $463 plus $0.06 per sq.ft. in excess of 4,000 sq.ft.
6,001-8,000 sq.ft.                                                   $575 plus $0.06 per sq.ft. in excess of 6,000 sq.ft.
Over 8,000 sq.ft.                                                    $704 plus $0.06 per sq.ft. in excess of 8,000 sq.ft.
Plumbing Plan Check - Multifamily
1-2,000 sq.ft.                                                       $550 minimum
 2,001-4,000 sq.ft.                                                  $550 plus $0.11per sq.ft. in excess of 2,000 sq.ft.
 4,001-6,000 sq.ft.                                                  $778 plus $0.06 per sq.ft. in excess of 4,000 sq.ft.
 Over 6,000 sq.ft.                                                   $890 plus $0.06 per sq.ft. in excess of 6,000 sq.ft.
                                                    PLUMBING FEES (Others)
UNIT FEE
For each plumbing fixture or trap or set of fixtures on one trap      $170.00
(including water, drainage, piping and backflow protection)

Building Sanitary Waste (sewer) new or repair                           $252.00
Rainwater   systems                                                     $170.00
For each sewer connection                                               $170.00
For each sewer cap                                                      $170.00
Gas Piping System:
   1-5 outlets                                                          $170.00
   Each outlet in excess of 5 outlets                                   $28.00
For each industrial waste pre-treatment interceptor, including its      $335.00
trap and vent (except kitchen grease interceptors functioning as
fixture traps)
For installation, alteration or repair of water piping and/or water     $170.00
treating equipment
For repair or alteration of drainage or venting piping                  $170.00
For each lawn sprinkler system or    any  one meter  including backflow $170.00
protection devices
For vacuum breakers or backflow protective devices on tanks, vats,
etc. or for installation on unprotected plumbing fixtures including
necessary water piping:
    1 to 5 units                                                        $170.00
    Each unit in excess of 5 units                                      $28.00
                                                       MECHANICAL PERMIT


                                                                                                                             Page 8 of 13
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 18 of 37 Page ID #:559


                                               CITY OF BALDWIN PARK                                                   EXHIBIT A-1
                     BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )

                   Service / Application                                               Current Fee/Proposed Fee
Permit Issuance                                                       $37.50 per permit
Minimum Mechanical Permit Fee                                         $69.00 per permit
Minimum Mechanical Plan Check Fee                                     At least 1 hour of staff time (latest hourly rate) or the calculated
                                                                      amount whichever is greater
For any items which fee is not provided, the permit fee shall be      $92.00 per hour
based on hourly rate and on time as determined by Building Official

For any items which fee is not provided, the plan check fee shall be $111.00 per hour
based on hourly rate and on time as determined by Building Official

Re-inspection                                                         $92.00
Mechanical Permit - Residential
1-1,000 sq.ft.                                                        $91minimum
1,001-2,000 sq.ft.                                                    $91 plus $0.09 per sq.ft. in excess of 1,000 sq.ft.
Over 2,000 sq.ft.                                                     $184 plus $0.09 per sq.ft. in excess of 2,000 sq.ft.
Mechanical Permit - Retail & Other Commercials
1-2,000 sq.ft.                                                        $182 minimum
2,001-4,000 sq.ft.                                                    $182 plus $0.05 per sq.ft. In excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                    $275 plus $0.05 per sq.ft. in excess of 4,000 sq.ft.
6,001-10,000 sq.ft.                                                   $367 plus $0.04 per sq.ft. in excess of 6,000 sq.ft.
Over 10,000 sq.ft.                                                    $536 plus $0.04 per sq.ft. in excess of 10,000 sq.ft.
Mechanical Permit - Dental & Medical Offices
1-2,000 sq.ft.                                                        $455 minimum
2,001-4,000 sq.ft.                                                    $455 plus $0.09 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                    $643 plus $0.09 per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                     $826 plus $0.05 per sq.ft. in excess of 6,000 sq.ft.
Mechanical Permit - Restaurant
1-2,000 sq.ft.                                                        $455 minimum
2,001-4,000 sq.ft.                                                    $455 plus $0.09 per sq.ft. In excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                    $643 plus $0.09 per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                     $826 plus $0.05 per sq.ft. In excess of 6,000 sq.ft.
Mechanical Permit - Industrial
1-2,000 sq.ft.                                                        $273 minimum
2,001-4,000 sq.ft.                                                    $273 plus $0.05 per sq.ft. In excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                    $459 plus $0.05 per sq.ft. in excess of 4,000 sq.ft.
 6,001-8,000 sq.ft.                                                   $551 plus $0.05 per sq.ft. in excess of 6,000 sq.ft.
 Over 8,000 sq.ft.                                                    $643 plus $0.05 per sq.ft. in excess of 8,000 sq.ft.
 Mechanical Permit - Residential Room Addition
 1-500 sq.ft.                                                         $92 minimum
 Over 500 sq.ft.                                                      $92 plus $0.18 per sq.ft. In excess of 500 sq.ft.
                                                  MECHANICAL PLANS CHECK
Mechanical Plan Check - Retail & Other Commercials
1-2,000 sq.ft.                                                        $220 minimum
2,001-4,000 sq.ft.                                                    $220 plus $0.11 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                    $445 plus $0.05 per sq.ft. in excess of 4,000 sq.ft.
6,001-10,000 sq.ft.                                                   $537 plus $0.05 per sq.ft. in excess of 6,000 sq.ft.
Over 10,000 sq.ft.                                                    $741 plus $0.05 per sq.ft. in excess of 10,000 sq.ft.
Mechanical Plan Check - Dental & Medical Offices
1-2,000 sq.ft.                                                         $330 minimum
2,001-4,000 sq.ft.                                                     $330 plus $0.11 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                     $556 plus $0.06 per sq.ft. in excess of 4,000 sq.ft.



                                                                                                                                   Page 9 of 13
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 19 of 37 Page ID #:560


                                   CITY OF BALDWIN PARK                 EXHIBIT A-1
                     BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                   Service / Application                                                Current Fee/Proposed Fee
Over 6,000 sq.ft.                                                      $667 plus $0.07 per sq.ft. in excess of 6,000 sq.ft.
Mechanical Plan Check- Restaurant
1-2,000 sq.ft.                                                         $330 minimum
2,001-4,000 sq.ft.                                                     $330 plus $0.11per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                     $556 plus $0.11per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                      $778 plus $0.06 per sq.ft. in excess of 6,000 sq.ft.
Mechanical Plan Check- Industrial
1-2,000 sq.ft.                                                         $330 minimum
2,001-4,000 sq.ft.                                                     $330 plus $0.11per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                     $445 plus $0.06 per sq.ft. in excess of 4,000 sq.ft.
6,001-8,000 sq.ft.                                                     $556 plus $0.06 per sq.ft. in excess of 6,000 sq.ft.
Over 8,000 sq.ft.                                                      $667 plus $0.07 per sq.ft. In excess of 8,000 sq.ft.
Mechanical Plan Check - Multifamily
1-2,000 sq.ft.                                                         $330 minimum
2,001-4,000 sq.ft.                                                     $330 plus $0.11per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                     $556 plus $0.06 per sq.ft. In excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                      $667 plus $0.07 per sq.ft. in excess of 6,000 sq.ft.
                                                 MECHANICAL FEES (Others)
UNIT FEE
Heating Appliance (Wall Unit)                                          $252.00
Installation or relocation of Ducts/Registers associated with HVAC
System
    1 to 10 units                                                      $252.00
    Each unit in excess of 10 units                                    $28.00
Vent Fan                                                               $170.00
Kitchen Hoods - Residential or Type II                                 $252.00
Kitchen Hoods -Type I Commercial                                       $335.00
Gas System                                                             $170.00
FAU / FURNACE
    Under 10,000 BTU                                                   $252.00
    Over 10,000 BTU                                                    $252.00
 Compressor or Boiler:
    Under 3 HP                                                         $252.00
    Greater than 3 HP but less than 15 HP                              $252.00
    Greater than 15 HP but less than 30 HP                             $252.00
    Greater than 30 HP but less than 50 HP                             $252.00
    Greater than 50 HP                                                 $335.00
 Fire/Smoke/Environmental Dampers
    1 to 5 units                                                       $170.00
    Each unit in excess of 5 units                                     $28.00
 Miscellaneous (For each appliance or piece of equipment regulated     $252.00
 by the Mechanical Code but not classed in other appliance
 categories
                                                       ELECTRICAL PERMIT
Permit Issuance                                                         $37.50 per permit
Minimum Electrical Permit Fee                                           $69.00 per permit
Minimum Electrical Plan Check Fee                                       At least 1 hour of staff time (latest hourly rate) or the calculated
                                                           '            amount whichever is greater
 For any items which fee is not provided, the permit fee shall be       $92.00 per hour
 based on hourly rate and on time as determined by Building Official



                                                                                                                                   Page 10 of 13
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 20 of 37 Page ID #:561


                                   CITY OF BALDWIN PARK                 EXHIBIT A-1
                     BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                   Service / Application                                            Current Fee/Proposed Fee
For any items which fee is not provided, the plan check fee shall be $111.00 per hour
based on hourly rate and on time as determined by Building Official

Re-inspection                                                      $92.00
Electrical Permit - Residential
1-1,000 sq.ft.                                                     $364 minimum
1,001-2,000 sq.ft.                                                 $364 plus $0.10 per sq.ft. in excess of 1,000 sq.ft.
Over 2,000 sq.ft.                                                  $459 plus $0.09 per sq.ft. in excess of 2,000 sq.ft.
Electrical Permit - Retail & Other Commercials
1-2,000 sq.ft.                                                      $546 minimum
2,001-4,000 sq.ft.                                                  $546 plus $0.09 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                  $735 plus $0.09 per sq.ft. in excess of 4,000 sq.ft.
6,001-10,000 sq.ft.                                                 $918 plus $0.09 per sq.ft. in excess of 6,000 sq.ft.
Over 10,000 sq.ft.                                                  $1,285 plus $0.03 per sq.ft. in excess of 10,000 sq.ft.
Electrical Permit - Dental & Medical Offices
1-2,000 sq.ft.                                                      $910 minimum
2,001-4,000 sq.ft.                                                  $910 plus $0.19 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                  $1,285 plus $0.09 per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                   $1,469 plus $0.09 per sq.ft. in excess of 6,000 sq.ft.
Electrical Permit - Restaurant
1-2,000 sq.ft.                                                      $546 minimum
2,001-4,000 sq.ft.                                                  $546 plus $0.09 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                  $735 plus $0.09 per sq.ft. in excess of 4,000 sq.ft.
 Over 6,000 sq.ft.                                                  $918 plus $0.05 per sq.ft. in excess of 6,000 sq.ft.
Electrical Permit - Industrial
1-2,000 sq.ft.                                                      $546 minimum
 2,001-4,000 sq.ft.                                                 $546 plus $0.09 per sq.ft. in excess of 2,000 sq.ft.
 4,001-6,000 sq.ft.                                                 $735 plus $0.09 per sq.ft. in excess of 4,000 sq.ft.
 6,001-8,000 sq.ft.                                                 $918 plus $0.09 per sq.ft. in excess of 6,000 sq.ft.
 Over 8,000 sq.ft.                                                  $1,102 plus $0.09 per sq.ft. in excess of 8,000 sq.ft.
 Electrical Permit - Residential Room Addition
 1-500 sq.ft.                                                       $182 minimum
 Over 500 sq.ft.                                                    $182 plus $0.37 per sq.ft. in excess of 500 sq.ft.
                                                   ELECTRICAL PLANS CHECK
Electrical Plan Check - Retail & Other Commercials
1-2,000 sq.ft.                                                      $330 minimum
2,001-4,000 sq.ft.                                                  $330 plus $0.11 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                  $556 plus $0.06 per sq.ft. in excess of 4,000 sq.ft.
6,001-10,000 sq.ft.                                                 $667 plus $0.07 per sq.ft. in excess of 6,000 sq.ft.
Over 10,000 sq.ft.                                                  $927 plus $0.03 per sq.ft. in excess of 10,000 sq.ft.
Electrical Plan Check - Dental & Medical Offices
1-2,000 sq.ft.                                                      $440 minimum
2,001-4,000 sq.ft.                                                  $440 plus $0.11 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                  $667 plus $0.11per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                   $890 plus $0.06 per sq.ft. in excess of 6,000 sq.ft.
Electrical Plan Check - Restaurant
1-2,000 sq.ft.                                                      $334 minimum
2,001-4,000 sq.ft.                                                  $334 plus $0.11per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                                  $556 plus $0.11 per sq.ft. in excess of 4,000 sq.ft.
Over 6,000 sq.ft.                                                   $778 plus $0.06 per sq.ft. in excess of 6,000 sq.ft.
Electrical Plan Check - Industrial



                                                                                                                              Page 11of 13
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 21 of 37 Page ID #:562


                                   CITY OF BALDWIN PARK                 EXHIBIT A-1
                     BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                   Service / Application                                      Current Fee/Proposed Fee
1-2,000 sq.ft.                                               $440 minimum
2,001-4,000 sq.ft.                                           $440 plus $0.06 per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                           $556 plus $0.06 per sq.ft. in excess of 4,000 sq.ft.
6,001-8,000 sq.ft.                                           $667 plus $0.06 per sq.ft. in excess of 6,000 sq.ft.
Over 8,000 sq.ft.                                            $778 plus $0.05 per sq.ft. in excess of 8,000 sq.ft.
Electrical Plan Check - Multifamily
1-2,000 sq.ft.                                                $330 minimum
2,001-4,000 sq.ft.                                            $330 plus $0.11per sq.ft. in excess of 2,000 sq.ft.
4,001-6,000 sq.ft.                                            $556 plus $0.06 per sq.ft. in excess of 4,000 sq.ft.
6,001-10,000 sq.ft.                                           $667 plus $0.07 per sq.ft. in excess of 6,000 sq.ft.
Over 10,000 sq.ft.                                            $927 plus $0.03 per sq.ft. in excess of 10,000 sq.ft.
                                                  ELECTRICAL FEES (Others)
UNIT FEE
Main Service Panel
  Up to 200A                                                  $170.00
  200A z 1000A                                                $391.00
  Over 1000A                                                  $560.33
Temporary Power Pole
  Single Pole                                                 $170.00
  2 - 5 Poles                                                 $255.00
  Over 5 Poles                                                $680.00
Pole Lights
  1- 5 Poles                                                  $170.00
  Over 5 Poles                                                Add $35 for each additional pole
                                                  MISCELLANEOUS PERMIT
Building Permit - Re-Roof Residential - Asphalt Shingles
1-1,000 sq.ft.                                                $273 minimum
1,001-2,000 sq.ft.                                            $273 plus $0.09 per sq.ft. in excess of 1,000 sq.ft.
Over 2,000 sq.ft.                                             $367 plus $0.09 per sq.ft. in excess of 2,000 sq.ft.
Building Permit - Re-Roof Residential - Tile Roof
1-1,000 sq.ft.                                                $273 minimum
1,001-2,000 sq.ft.                                            $273 plus $0.19 per sq.ft. in excess of 1,000 sq.ft.
Over 2,000 sq.ft.                                             $459 plus $0.09 per sq.ft. in excess of 2,000 sq.ft.
Building Permit - Re-Roof Commercial - Flat Roof
1-2,500 sq.ft.                                                $273 minimum
2,501-5,000 sq.ft.                                            $273 plus $0.19 per sq.ft. in excess of 2,500 sq.ft.
5,001-10,000 sq.ft.                                           $459 plus $0.04 per sq.ft. in excess of 5,000 sq.ft.
Over 10,000 sq.ft.                                            $643 plus $0.04 per sq.ft. in excess of 10,000 sq.ft.
Building Permit - Re-Roof Commercial - Tile Roof
1-1,000 sq.ft.                                                $273 minimum
1,001-2,000 sq.ft.                                            $273 plus $0.19 per sq.ft. in excess of 1,000 sq.ft.
2,001-4,000 sq.ft.                                            $459 plus $0.05 per sq.ft. in excess of 2,000 sq.ft.
4,001-8,000 sq.ft.                                            $551 plus $0.05 per sq.ft. in excess of 4,000 sq.ft.
8,001-12,000 sq.ft.                                           $735 plus $0.05 per sq.ft. in excess of 8,000 sq.ft.
12,001-20,000 sq.ft.                                          $918 plus $0.04 per sq.ft. in excess of 12,000 sq.ft.
Over 20,000 sq.ft.                                            $1,224 plus $0.04 per sq.ft. in excess of 20,000 sq.ft.
Building Permit - Photovoltaic System
   Commercial                                                 $1000 up to 50 kW, plus $7/kW for each additional kW between 51
                                                              kW-250 kW, plus $5/kW above 251 kW (AB1414)
   Residential                                                $447 up to 15 kW, plus $15/kW for each additional kW (AB1414)




                                                                                                                        Page 12 of 13
   Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 22 of 37 Page ID #:563


                                    CITY OF BALDWIN PARK                 EXHIBIT A-1
                      BUILDING PERMIT, PLAN CHECK & INSPECTION FEE SCHEDULE
                     (Fees Remain Unchanged from Prior Fiscal Year with Few Updates in Descriptions )


                    Service / Application                                             Current Fee/Proposed Fee
Building Permit - Swimming Pool Standard Plan
1-300 sq.ft.                                                     $459 minimum
301-500 sq.ft.                                                   $459 plus $0.92 per sq.ft. in excess of 300 sq.ft.
Over 500 sq.ft.                                                  $643 plus $0.46 per sq.ft. in excess of 500 sq.ft.
Building Permit - Swimming Pool special engineering and/or water falls
1-300 sq.ft.                                                     $643 minimum
301-500 sq.ft.                                                   $643 plus $0.92 per sq.ft. in excess of 300 sq.ft.
Over 500 sq.ft.                                                  $826 plus $0.46 per sq.ft. in excess of 500 sq.ft.
                                                MISCELLANEOUS PLANS CHECK
Plan Check - Re-Roof Residential - Tile Roof
1-1,000 sq.ft.                                                      $110 minimum
1,001-2,000 sq.ft.                                                  $110 plus $0.08 per sq.ft. in excess of 1,000 sq.ft.
Over 2,000 sq.ft.                                                   $185 plus $0.04 per sq.ft. in excess of 2,000 sq.ft.
Plan Check - Re-Roof Commercial - Flat Roof
1-2,500 sq.ft.                                                      $110 minimum
2,501-5,000 sq.ft.                                                  $110 plus $0.04 per sq.ft. in excess of 2,500 sq.ft.
5,001-10,000 sq.ft.                                                 $222 plus $0.02 per sq.ft. in excess of 5,000 sq.ft.
Over 10,000 sq.ft.                                                  $334 plus $0.02 per sq.ft. in excess of 10,000 sq.ft.
Plan Check - Re-Roof Commercial - Tile Roof
1-1,000 sq.ft.                                                      $110 minimum
1,001-2,000    sq.ft.                                               $110 plus $0.11 per sq.ft. in excess of 1,000 sq.ft.
2,001-4,000 sq.ft.                                                  $222 plus $0.10 per sq.ft. in excess of 2,000 sq.ft.
4,001-8,000 sq.ft.                                                  $426 plus $0.10 per sq.ft. in excess of 4,000 sq.ft.
8,001-12,000 sq.ft.                                                 $834 plus $0.09 per sq.ft. in excess of 8,000 sq.ft.
12,001-20,000 sq.ft.                                                $1,205 plus $0.09 per sq.ft. in excess of 12,000 sq.ft.
Over 20,000 sq.ft.                                                  $1,946 plus $0.09 per sq.ft. in excess of 20,000 sq.ft.
Plan Check - Swimming Pool Standard Plan
1-300 sq.ft.                                                        $220 minimum
301-500 sq.ft.                                                      $220 plus $0.57 per sq.ft. in excess of 300 sq.ft.
Over 500 sq.ft.                                                     $334 plus $0.56 per sq.ft. in excess of 500 sq.ft.
Plan Check   - Swimming Pool special engineering and/or water falls
1-300 sq.ft.                                                        $330 minimum
301-500 sq.ft.                                                      $330 plus $0.58 per sq.ft. in excess of 300 sq.ft.
Over 500 sq.ft.                                                     $445 plus $0.56 per sq.ft. in excess of 500 sq.ft.

Note
Hourly Rate is the fully burdened hourly rate (FBHR) of a position that includes salary, benefits, and applicable overhead (for
operational and administrative support).




                                                                                                                                  Page 13 of 13
             Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 23 of 37 Page ID #:564


                                                            CITY OF BALDWIN PARK                                                        EXHIBIT A-2

                                                             PLANNING FEE SCHEDULE
                                                             Effective September 2019

                                     Planning Entitlement                                        Current Fee                           Proposed Fee
                                                                                                                               FBHR" of staff time + actual cost of
                                                                                                                                         City Attorney.
ADMINISTRATIVE ADJUSTMENT                                                                            $582.93                     ($600 deposit required per case)
                                                                                                                                FBHR of staff time + actual cost of
                                                                                                                                         City Attorney.
ZONE VARIANCE/COND'L USE PERMIT                                                                     $1,748.79                  ($1,750 deposit required per case)
                                                                                                                                FBHR of staff time + actual cost of
                                                                                                                                         City Attorney.
ZONE VARIANCE - SINGLE FAMILY/LOT                                                                   $1,326.00                  ($1,330 deposit required per case)
                                                                                                                                FBHR of staff time + actual cost of
AMENDMENT TO ZONING                                                                                                                       City Attorney.
CODE/GEN.PLAN/ZONE CHANGE                                                                           $3,380.99                  ($3,400 deposit required per case)
ZONE CHANGE ONLY                                                                                    $2,798.06                                 Remove
                                                                                                                                FBHR of staff time + actual cost of
                                                                                                                                          City Attorney.
DEVELOPMENT PLAN/AGREEMENT                                                                          $2,914.65                  ($2,915 deposit required per case)
                                                                                                                                FBHR of staff time + actual cost of
                                                                                                                                          City Attorney.
SPECIFIC PLAN                                                                                       $2,914.65                  ($2,915 deposit required per case)
                                                                                                                                FBHR of staff time + actual cost of
                                                                                                                                          City Attorney.
CONDITIONAL USE PMT                                                                                  $1,320.90                  ($1,320 deposit required per case)
CONDITIONAL USE PMT (RENEWAL)                                                                        $1,320.90                               Remove
                                                                                          100% of the highest, 2/3 of any
                                                                                        additional applications, and include
                                                                                           cost of public hearing in the
COMBINED PUBLIC HEARINGS                                                                         application cost                            Remove
REQUESTED CONTINUANCE                                                                    1/2 times current application fee                   Remove
                                                                                                                                FBHR of staff time + actual cost of
                                                                                                                                          City Attorney.
ACCESSORY DWELLING UNIT (ADU) REVIEW                                                                                            ($1,000 deposit required per case)
TREE REMOVAL PERMIT                                                                                                             $90+ $50 for each additional tree
COVENANT PREPARATION                                                                                                                            $115
                                                                                                                                FBHR of staff time + actual cost of
                                                                                                                                          City Attorney.
MODEL HOME MARKETING COMPLEX PLAN                                                                                               $1,000 deposit required per case)
                                                                                                                                FBHR of staff time + hourly cost of
                                                                                                                                       consultant per hour
LANDSCAPE PLAN REVIEW -RESIDENTIAL                                                                                                  ($1,250 deposit required)
                                                                                                                                FBHR of staff time + hourly cost of
                                                                                                                                       consultant per hour
LANDSCAPE PLAN REVIEW -COMMERCIAL                                                                                                   ($2,500 deposit required)
CATEGORICAL EXEMPTION                                                                                 $69.95                                  Remove
NEGATIVE DECLARATION

                                                                                                                               Actual Consultant Cost plus FBHR of
  Negative declaration                                                                   Actual Consultant Cost plus 35%       staff time ($10,000 deposit required)

                                                                                                                               Actual Consultant Cost plus FBHR of
  Mitigated negative declaration                                                         Actual Consultant Cost plus 50%       staff time ($10,000 deposit required)

                                                                                                                               Actual Consultant Cost plus FBHR of
ENVIRONMENTAL IMPACT REPORT REVIEW                                                                   See T-231                 staff time ($10,000 deposit required)

                                                                                                                               Actual Consultant cost plus FBHR of
ENVIRONM'L IMPACT RPT PROCESSING                                                               Actual cost plus 19%            staff time ($10,000 deposit required)
MAP COPY SERVICE                                                                               $10.20 per hard copy                      $11 per hard copy
                                                                                                                               FBHR of staff time + non-refundable
APPEAL TO ZONING ADMINISTRATOR                                                                        $932.69                              $951 filing fee
                                                                                                                               FBHR of staff time + non-refundable
APPEAL TO PLANNING COMMISSION                                                                         $932.69                              $951filing fee
                                                                                                                               FBHR of staff time + non-refundable
'APPEAL TO THE CITY COUNCIL                                                                           $932.69                              $951filing fee
 TENTATIVE TRACT/PARCEL MAP APPEAL                                                                    $349.76                                 Remove
TIME EXTENSION                                                                                        $582.93                              $595 Flat fee



                                                                                                                                                                1 of 2
              Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 24 of 37 Page ID #:565


                                                                          CITY OF BALDWIN PARK                                                                      EXHIBIT A-2
                                                                           PLANNING FEE SCHEDULE
                                                                           Effective September 2019
                                                                                                                                                           FBHR of staff time + actual cost of
                                                                                                                                                                     City Attorney.
SIGN PROGRAM REVIEW                                                                                                              $1,165.86                 ($1,170 deposit required per case)
TEMPORARY SIGN PERMIT                                                                                                          $20.40 per sign                             $21
PERMANENT SIGN PERMIT                                                                                                          $66.30 per sign                           $68
ZONING CONFORMANCE LETTER                                                                                                         $320.61                  $325 deposit + FBHR of staff time
NON-CONFORMING/REBUILD LETTER                                                                                                     $215.68                              Remove
ZONING COMPLIANCE LETTER                                                                                                           $58.29                              Remove
OUTDOOR DISPLAY REVIEW
 < 5,000 sq.ft.                                                                                                                    $349.76                                $357
 > 5,000 sq.ft.                                                                                                                    $581.40                                $593
                                                                                                                                                           FBHR of staff time + actual cost of
                                                                                                                                                                    City Attorney.
OUTDOOR DINING REVIEW                                                                                                              $174.88                     ($175 deposit required)
GENERAL PLAN SURCHARGE
  < $100,000                                                                                                                   0.75% of value                         0.75% of value
                                                                                                                          $750+0.50% of value over
  > $100,000                                                                                                                      $100,000                $750+0.50% of value over $100,000
  Minimum amount                                                                                                                   $2550                                $26
BUSINESS LICENSE REVIEW                                                                                                            $10.20                             $10.50
PLANNING PLAN REVIEW SURCHARGE (% of
the building valuation)                                                                                                                                        0.23% of value ($45 minimum)
  Commercial/Industrial                                                                                                        0.19% of value
  Residential                                                                                                                  0.18% of value                     Combined and see above
PLANNING DESIGN REVIEW                                                                                                       Refer to Exhibit A-2
                                                                                                                                                           FBHR of staff time + actual cost of
                                                                                                                                                                     City Attorney.
TENTATIVE PARCEL MAP                                                                                                              $3,497.58                   ($3,500 deposit required)
                                                                                                                                                           FBHR of staff time + actual cost of
                                                                                                                                                                     City Attorney.
TENTATIVE TRACT MAP                                                                                                               $4,080.51                   ($4,080 deposit required)
PRELIMINARY PLAN REVIEW                                                                                                           Not In Use                        $1,700 Flat Fee
PLANNING DESIGN REVIEW**
          Industrial/Commercial/Office           No. of Residential    Maximum Industrial / Commercial / Office
    New Construction - Square Footage             Dwelling Units                  Remodel Value
                  1-1,000                                 1                         $100,000                                       $408.05                                $416
               1,001-3,000                               2-4                        $200,000                                       $582.93                                $595
               3,001-6,000                               5-6                        $400,000                                       $786.96                                 $803
               6,001-10,000                             7-10                        $700,000                                      $1,020.13                               $1,040
              10,001-15,000                            11-15                       $1,000,000                                     $1,428.18                               $1,457
              15,001-20,000                            16-20                       $1,500,000                                     $1,719.64                               $1,754
              20,001-27,000                            21-25                     Over $1,500,000                                  $2,011.11                               $2,050
              27,001-35,000                            26-35                                                                      $2,302.57                               $2,350
              35,001-45,000                            36-45                                                                      $2,652.33                               $2,705
              45,001-60,000                            46-60                                                                      $3,031.24                               $3,090
              60,001-100,000                           61-100                                                                     $3,468.43                               $3,537
             100,001-150,000                          101-150                                                                     $3,905.63                               $3,984
               Over 150,000                          Over 150                                                                     $4,488.56                               $4,578


* FBHR is the fully burdened hourly rate of a position that includes salary, benefits, and applicable overhead (for operational and administrative support).
** Fee, Plus FBHR of staff time after the first two plan reviews




                                                                                                                                                                                            2 of 2
   Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 25 of 37 Page ID #:566


                                                        CITY OF BALDWIN PARK                                                        EXHIBIT A-3
                                                       PUBLIC WORKS FEE SCHEDULE
                                                         Effective September 2019

            Service / Application                                        Current Fee                                            Proposed Fee
PARCEL (FINAL) MAP                                                  $3,000 plus $75 per parcel                               $3,000 plus $75 per parcel
                                                     $2,990 for 1st 4 lots/units plus $195 for each additional    $2,990 for 1st 4 lots/units plus $195 for each
TRACT (FINAL) MAP                                               lot/unit for first three plan checks              additional lot/unit for first three plan checks
                                                               $225 for each additional plan check                     $225 for each additional plan check
EASEMENT DEED REVIEW                                                             $495                                                  $495
EASEMENT CHECKING                                                                $495                                      •           $495
                                                         $270 for first monument plus $65 for additional         $270 for first monument plus $65 for additional
MONUMENT INSPECTION                                                         monument                                                monument
MAP CONSISTENCY VERIFICATION                                                     $440                                                  $440
WAIVER & COMPLIANCE CERTIFICATION                                                $400                                                  $400
AGREEMENT/IMPROVEMENT SECURITY                                                   $450                                                  $450
IMPROVEMENT AGREEMENT TIME EXTENSION                                             $500                                                   $500
ADDITIONAL PLAN SUBMITTAL                                                    Not In Use                                              Not In Use
FINAL MAP TIME EXTENSION
  Six months                                                                  $275                                                     $275
  Twelve months                                                               $550                                                    $550
CERTIFICATE OF CORRECTION                                                     $1200                                                   $1200
CERTIFICATE OF COMPLIANCE                                                     $2000                                                   $2000
STREET VACATION PROCESSING                                                    $2200                                                   $2200
COVENANT & AGREEMENT REVIEW                                                   $1000                                                   $1000
LOT LINE ADJUSTMENT                                                           $3300                                                   $3300
ENGINEERING DOCUMENT/ STUDY/ REPORT REVIEW
(GEOTECHNICAL REPORT, HYDROLOGY & HYDRULICS
                                                                                                                                   $1,600/each
REPORT, LOW IMPACT DEVELOPMENT LID REPORT,                                    $1,600
TRAFFIC STUDY, MISCELLANEOUS DOCUMENTS, ETC.)
EXPEDITED MAP/PLAN CHECK                                        1-1/2 times the original fee                               1-1/2 times the original fee
OTHER ENGINEERING SERVICES                               $50 per hour with minimum one hour                           $50 per hour with minimum one hour
ENCROACHMENT PERMIT-LANE CLOSURE
  Per occurrence                                                            $175                                                       $175
  Monthly permit                                                            $490                                                       $490
  Annual permit                                                            $3750                                                       $3750
ENCROACHMENT PERMIT-ROAD CLOSURE                                            $650                                                       $650
ENCROACHMENT PERMIT-OVERHEAD STRUCT.                                        $560                                                       $560
STREET CUT PLAN CHECK & INSPECTION
  TRENCH LENGTH:
    Up to 10 sq.ft.                                                         $115                                                         $115
    11to 100 sq.ft.                                         $115 plus $1.25 per sq.ft. over 10'                          $115 plus $1.25 per sq.ft. over 10'
    Over 100 sq.ft.                                        $228 plus $1.04 per sq.ft. over 100'                         $228 plus $1.04 per sq.ft. over 100'
SEWER DYE TEST                                                              $240                                                         $240
STREET NAME CHANGE PROCESSING                                    $1,590 plus $175 per sign                                    $1,590 plus $175 per sign
STREET ADDRESS CHANGE                                                      None                                                         None
PRIVATE DIRECTIONAL SIGN                                            $2,500 for two years                                         $2,500 for two years
GRAFFITI ABATEMENT AGREEMENT                                             Not In Use                                                   Not In Use
OVER WIDTH/HEIGHT/WEIGHT PERMIT                   $16 single trip permit; $90 annual permit (fees set by         $16 single trip permit; $90 annual permit (fees set
GRADING & EXCAVATION PLAN CHECK
  50 to 100 cubic yards                                                     $380                                                       $380
  101to 1,000 cubic yards                                          $380 +$82 per 100 CY                                        $380 +$82 per 100 CY
  1,001to 10,000 cubic yards                                     $1,120 + $200 per 1,000 CY                                 $1,120 + $200 per 1,000 CY
  10,001to 100,000 cubic yards                                  $2,920 + $275 per 10,000 CY                                 $2,920 + $275 per 10,000 CY
   > 100,000 cubic yards                                       $5,395 + $435 per 100,000 CY                                $5,395 + $435 per 100,000 CY
DRAINAGE PLAN CHECK
   One to three lots                                                $250 for the first lot                                     $250 for the first lot
   Four or more lots                                            $115 for each additional lot                                $115 for each additional lot
EROSION CONTROL PLAN CHECK
   Less than 1 acre                                                         $130                                                        $130
   1 acre but less than 5 acres                                             $500                                                        $500
 OFFSITE IMPROVEMENTS PERMIT (PLAN CHECK AND INSPECTION)
   $0 - $999                                                                $175                                                       $175
   $1,000 - $9,999                                           $175 + 11% of value over $1,000                             $175 + 11% of value over $1,000
   $10,000 - $49,999                                        $1,165 + 8% of value over $10,000                           $1,165 + 8% of value over $10,000
   $50,000 - $99,999                                        $4,365 +4% of value over $50,000                            $4,365 + 4% of value over $50,000
   $100,000 - $999,999                                     $6,365 + 2% of value over $100,000                           $6,365 + 2% of value over $100,000




                                                                                                                                                           Page 1 of 2
   Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 26 of 37 Page ID #:567


                                                           CITY OF BALDWIN PARK                                 EXHIBIT A-3
                                                          PUBLIC WORKS FEE SCHEDULE
                                                            Effective September 2019

             Service / Application                                   Current Fee                             Proposed Fee
Street Improvements (such as curb only, cross gutter,
sidewalk, driveway approach, curb & gutter, ADA ramp,
etc.)                                                                                          Refer to Fees under Offsite Improvement Permit

Storm Drain Improvements (such as parkway drain,
catch basin, manhole, SD mainline and lateral, etc.)                                           Refer to Fees under Offsite Improvement Permit
Traffic Improvements (such as red curbs, striping,
lettering/ arrow, street name signs, traffic regulatory
signs, traffic signal, etc.)                                                                   Refer to Fees under Offsite Improvement Permit
Sewer Improvements (such as manhole, sewer mainline
and lateral, etc.)                                                                             Refer to Fees under Offsite Improvement Permit
Other Improvements (such as Street light and street
tree installation, etc.)                                                                       Refer to Fees under Offsite Improvement Permit
GRADING & EXCAVATION INSPECTION
   50 -100 cubic yards                                                    $355                                     $355
   101- 1,000 cubic yards                                          $355+$65 per 100 CY                      $355+$65 per 100 CY
   1,001- 10,000 cubic yards                                       $940+$85 per 100 CY                      $940+$85 per 100 CY
   10,001- 100,000 cubic yards                                    $1,705+$30 per 100 CY                    $1,705+$30 per 100 CY
   > 100,000 cubic yards                                                $1,980.00                                $1,980.00
 DRAINAGE INSPECTION
   One to three lots                                                 $300 for first lot                       $300 for first lot
   Four or more lots                                            $115 for each additional lot             $115 for each additional lot
 EROSION INSPECTION
  Less than 1 acre                                                 $385 first three acres                   $385 first three acres
  1 acre but less than 5 acres                                   $125 each additional acre                $125 each additional acre
SEWER SEDDLE AND WYE                                                                                             $500/each
TRAFFIC CONTROL PLAN CHECK                                                                                      $85 + 75/HR
OTHER FIELD INSPECTION                                                                                              FBHR`
RE-INSPECTION                                                                                                       FBHR*
NATIONAL POLLUTANT DISCHARGE ELIMINATION
SYSTEM (NPDES) INSPECTION                                                                                          FBHR*
C&D MATERIALS MANAGEMENT
  DEMOLITION                                                                                                 $300 for 1st review
                                                                                                       $75 for each subsequent review
   CONSTRUCTION                                                                                              $300 for 1st review
                                                                                                       $75 for each subsequent review
C&D MATERIALS MANAGEMENT ADMIN FEE
  DEMOLITION                                                                                                        $100
  CONSTRUCTION                                                                                                      $100
C&D MATERIALS MANAGEMENT RE-ROOF PROJECT                                                                             $75




                                                                                                                                        Page 2 of 2
   Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 27 of 37 Page ID #:568


                                                      CITY OF BALDWIN PARK                                                      EXHIBIT A-4
                                                        POLICE FEE SCHEDULE
                                                      Effective September 2019

              Service / Application                                   Current Fee                                    Proposed Fee
POLICE REPORT COPY
  Direct from Department                                                       $55                                            $55
                                                         $25 for first picture; $5 for each additional   $25 for first picture; $5 for each additional
PHOTOGRAPH COPY RELEASE                                                      picture                                         picture
RELEASE/STORAGE OF FIREARMS
   If completed within one calendar year of receipt                          $50                                             $50
   Every month after first calendar year                                      $2                                            $2.0
VEHICLE CITATION VERIFICATION                                                $15                                           $15.50
FINGERPRINT CARD PREPARATION                                                 $16                                           $16.50
IMPOUND/STORED VEHICLE RELEASE
   Vehicle release                                                          $245                                            $245
VENDOR CART/MDSE STORAGE+RELEASE
   Cart                                                                     $245                                            $245
CIVIL SUBPOENA SVC BY OFFICER
   Federal subpoena                                                          $40                                             $40
   All others                                                                $275                                            $275
SUBPOENA (DUCES TECUM/RECORDS)
   Labor per hour                                                            $24                                            $24
   Per page copy of document                                                $0.10                                        $0.10-$0.20
   Per CD/Cassette tape - audio recording                                     $5                                             $5
   Per DVE/Video tape - video recording                                      $10                                            $10
   Preparation of documents for subpoena                                     $15                                            $15
RESIDENTIAL ALARM PERMIT & RESPONSE
   Annual alarm permit                                                      $25.50                                           $26
   False alarm charge (residential)
      1st offense                                                           Free
       2nd offense                                                         $40.80                                            $42
       3rd offense                                                         $81.60                                            $83
      4th offense                                                          $122.40                                          $125
       5th+ offense                                                        $122.40                                          $125
       Appeal fee                                                           $7.65                                            $8
COMMERCIAL ALARM PERMIT & RESPONSE
    Annual alarm permit                                                     $71.40                                           $73
    False alarm charge (commercial)
       1st offense                                                          Free                                           Free
       2nd offense                                                        $71.40                                           $73
       3rd offense                                                        $142.80                                         $146
       4th offense                                                        $214.20                                         $218
       5th+ offense                                                       $214.20                                         $218
       Appeal fee                                                          $15.30                                          $16
 "PAY TO STAY" JAIL SERVICE                                                 $100                                           $100
                                                         $170 (includes one day jail time); $100 for     $170 (includes one day jail time); $100 for
BOOKING FEE                                                      each additional day in jail                     each additional day in jail




                                                                                                                                             Page 1 of 1
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 28 of 37 Page ID #:569


                                          CITY OF BALDWIN PARK                       EXHIBIT A-5
                                     RECREATION PROGRAM FEE SCHEDULE
                                          Effective September 2019


                                                        Current Fee              Proposed Fee
       Program                 Description
                                                 Residents Non-Residents   Residents Non-Residents
Swim Lessons            Children                   $40           $55         $45             $60
                        Adults                     $50          $70          $55             $75
Recreational Swimming   Youth
                                                   $1.00       $2.00          $1             $2
                        0 —17 years
                        Adults
                                                   $2.00       $3.00          $2             $3
                        18 — 54 years
                        Senior Citizens
                                                   $0.50       $1.50         $0.75          $1.75
                        55 years +
                        Monthly
Weight Room                                        $12          $15          $12             $15
                        8- 17 years
                        Annual
                                                   $100         $150         $100           $150
                        8- 17 years
                        Monthly
                                                   $22          $32          $22             $32
                        18 years+
                        Annual
                                                   $180         $300         $180           $300
                        18 years+
Boxing Program          Monthly
                                                    $12         $15          $12             $15
                        8- 17 years
                        Annual
                                                   $100         $150         $100           $150
                        8-17 years
                        Monthly                                               $22            $32
                                                    $22         $32
                        18 years+
                        Annual
                                                   $200         $300         $200           $300
                        18 years+
Facility Rentals
                        Aquatic Center
                        1 —20 people              $67/hr       $98/hr       $67/hr          $98/hr
                        21— 50 people             $93/hr       $182/hr      $93/hr          $182/hr
                        51 — 100 people           $121/hr      $250/hr      $121/hr         $250/hr
                        101—150 people            $174/hr      $306/hr      $174/hr         $306/hr
                        DEPOSIT                    $150         $150         $150            $150
                        Basketball Gym
                        100 or less                $57/hr      $105/hr       $60/hr         $110/hr
                        101or more                 $78/hr      $138/hr       $80/hr         $140/hr
                        DEPOSIT                    $150         $150         $150            $150
                        Amphitheater
                        Amphitheater               $78/hr      $105/hr       $78/hr         $105/hr
                        Lights                     $36/hr      $62/hr        $40/hr          $65/hr
                        Security Guard             $25/hr       $25/hr       $30/hr          $30/hr
                        DEPOSIT                    $300         $300         $300            $300
                        Community Center
                        Game Room                  $46/hr      $82/hr        $46/hr         $82/hr
                        DEPOSIT                    $100         $100         $100            $100
                        Dance Studio               $31/hr      $51/hr.       $32/hr         $55/hr
                        *Meeting Rm-Single         $32/hr      $52/hr        $35/hr         $55/hr
                        *Meeting Rm-Double         $53/hr      $107/hr       $55/hr         $110/hr
                        Morgan Park
                        Picnic Shelter (1-40)      $82 Flat    $108FIat      $82 Flat      $108Flat
                        Picnic Shelter (41-80)    $118 Flat    $128 Flat    $118 Flat      $128 Flat



                                                                                                       1 of 3
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 29 of 37 Page ID #:570


                               CITY OF BALDWIN PARK                            EXHIBIT A-5
                           RECREATION PROGRAM FEE SCHEDULE
                                   Effective September 2019



                                                   Current Fee            Proposed Fee
   Program           Description
                                            Residents Non-Residents Residents Non-Residents
               Athletic Field                $57/hr      $105/ hr     $60/hr         $110/ hr
               Lights                        $36/hr       $60/hr      $40/hr          $65/hr
               Senior Center
               Celebration Hall                                                      $160/hr
                                             $123/hr     $156/hr     $125/hr
               (100 or less)
               Celebration Hall
                                             $155/hr     $196/hr      $160/hr         $200/hr
               (101 or more)
               Security Guard                 $25/hr      $25/hr      $30/hr          $30/hr
               DEPOSIT                        $500        $500        $500            $500
               *Single Meeting Rooms
                                              $30/hr      $50/hr      $35/hr          $55/hr
               (Adobe East/West, Avocado)
               *Double Meeting Rooms
                                              $53/hr     $107/hr      $55/hr          $110/hr
               (Adobe East & West)
               DEPOSIT                        $150        $150         $150            $150
               Arts & Recreation Center
               Celebration Hall
                                             $123/hr     $156/hr      $125/hr         $160/hr
               (100 or less)
               Celebration Hall
                                             $155/hr     $196/hr      $160/hr         $200/hr
               (100 or more)
               Security Guard                 $25/hr      $25/hr      $30/hr          $30/hr
               DEPOSIT                        $500         $500       $500             $500
                *Multipurpose Room            $48/hr      $74/hr      $50/hr          $78/hr
               DEPOSIT                         $150        $150       $150             $150
                Executive Board Room          $51/hr      $77/hr      $52/hr          $78/hr
                DEPOSIT                        $200        $200        $200            $200
                Dance Studio                  $31/hr      $51/hr      $32/hr          $55/hr
                DEPOSIT                        $150        $150        $150            $150
                Amphitheater                  $82/hr      $105/hr     $82/hr          $105/hr
                Security Guard                $25/hr      $25/hr      $30/hr          $30/hr
                DEPOSIT                        $300        $300        $300            $300
                Family Service Center
                Hall                          $70/hr      $118/hr      $75/hr         $120/hr
                DEPOSIT                       $150         $150        $150            $150
                *Meeting Room                 $27/hr       $47/hr      $35/hr          $55/hr
                DEPOSIT                       $150         $150        $150            $150
                Barnes Park
                Family Recreation Center
                *Meeting Room                 $31/hr      $62/hr       $35/hr          $55/hr
                DEPOSIT                       $150        $150          $150           $150
                Game Room                     $26/hr      $51/hr       $26/hr          $51/hr
                DEPOSIT                       $100        $100          $100           $100
                Picnic Shelter (1-40)        $82 Flat    $118 Flat     $82 Flat       $118 Flat
                Picnic Shelter (41-80)       $118 Flat   $128 Flat    $118 Flat       $128 Flat
                DEPOSIT                       $100         $100         $100           $100
                Athletic Field                $56/hr     $105/hr       $60/hr         $110/hr
                Lights                        $36/hr      $62/hr       $40/hr          $65/hr
                DEPOSIT                        $150        $150         $150            $150
                Teen Center
                 *Meeting Room                $31/hr      $62/hr       $35/hr          $65/hr



                                                                                                  2 of 3
  Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 30 of 37 Page ID #:571


                                              CITY OF BALDWIN PARK                                           EXHIBIT A-5
                                         RECREATION PROGRAM FEE SCHEDULE
                                              Effective September 2019


                                                                  Current Fee            Proposed Fee
       Program                    Description
                                                           Residents Non-Residents Residents Non-Residents
                           DEPOSIT                            $150               $150               $150               $150
                           Game Room                          $46/hr             $82/hr             $46/hr             $82/hr
                           Rock Wall                          $21/hr             $26/hr             $21/hr             $26/hr
                           DEPOSIT                            $100               $100               $100               $100
                           Hilda L. Solis Park
                           Picnic Shelter (41-80)            $118 Flat          $128 Flat          $118 Flat          $128 Flat
                           DEPOSIT                             $100              $100               $100               $100
                           Walnut Creek Nature Park
                           Gazebo                             $46/hr             $72/hr             $50/hr             $75/hr
                           DEPOSIT                            $150               $150               $150               $150
                           Syhre Park
                           Athletic Field                      $56/hr            $105/hr            $60/hr             $110/hr
                           Lights                              $36/hr            $62/hr             $40/hr             $65/hr
                           DEPOSIT                             $150               $150              $150                $150
                           Equipment
                           TV/VCR                          Not Available      Not Available      Not Available      Not Available
                           P.A. System                     Not Available      Not Available      Not Available      Not Available
                           Slide Projector                 Not Available      Not Available      Not Available      Not Available
                           Screen                          Not Available      Not Available      Not Available      Not Available
                           Podium                          Not Available      Not Available      Not Available      Not Available
                           Inflatable/Mechanical Ride        $25/day            $25/day            $25/day            $30/day
                           Decorating I Set Up Fee            $46/hr             $45/hr             $50/hr            $55/hr
                           Processing Fee
                                                                $25                $25                $25                $30
                           (Per Application)

NOTE
Staff will regularly review the above rates whenever significant changes occur in the market and re-present the new competitive rates
to the City Council for approval.




                                                                                                                                    3 of 3
      Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 31 of 37 Page ID #:572

                                              CITY OF BALDWIN PARK                                                      EXHIBIT A-6
                                   ANIMAL CARE AND CONTROL LICENSE FEE SCHEDULE
                                              Effective September 2019
                                                (Fees Remain Unchanged from Prior Fiscal Year)



                                                              Military
                                              Senior* (60 Veterans** with
                                                years+)     Disabilities                                   Field
                      Unaltered                 Owned     Owned Altered          Unaltered             Enforcement
                        Dog       Altered Dog Altered Dog       Dog                Cat     Altered Cat      Fee            Penalty Fee***
 Current Fee****       $60.00        $20.00      $7.50         $7.50              $10.00      $5.00       $40.00         Same as License Fee

Note:
* Senior owner must be (60 years +) and are allowed to license no more than one (1) altered pet per household at the senior rate.
** Discount rate for military veterans with disabilities are required to provide valid documentation.
*** Penalty fee is assessed if the license fee is paid more than 30 days late.




                                                                                                                                          1 of 1
     Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 32 of 37 Page ID #:573
                                                                 CITY OF BALDWIN PARK                                            EXHIBIT A-7
                                                               BUSINESS LICENSE FEE SCHEDULE
                                                                  Effective September 2019

Advertising                                 $80.00 Each                                          $50.00 + $9.00 FOR EACH EMPLOYEE OVER THREE (3)

Billiard & Pool Hall                        $50.00 +$15.00 for Ea. Table in   Auto Parts/Supplies           Dry Cleaner              Nursery/Florist
                                            Excess of One                     Auto Repair, Paint or         Entertainment            Produce Store
                                                                                  Bodywork                  Furniture Store          Retail Stores-All
Bowling Alley                               $50.00 + $15.00 for Ea. Lane in   Bakery                        Gasoline Station         Savings & Loan Co.
                                            Excess of One                     Barber Shop                   Grocery Store            Security Patrol
                                                                              Beauty Salon                  Income Tax Service       Shoe Store
Carnival / Circus                           $62.50 per day + $12.50 Ea.       Burglar Alarm Co.             Jewelry Store            Termite & Pest Control
                                            Ride+ Temporary Use Permit        Clothing Store                Liquor Store             Trucking Company
                                            $125.00 per day maximum           Dog Kennel                    Manufacturing            Wholesale Sales
                                                                              Drive-In Dairy                Meat Market              T.V. Repair
Vending Machines                                                              Drug Store/Pharmacy           Misc. Services
Game or Mechanical Rides                    $60.00 Each
Juke Box                                    $15.00 Each
Cigarette & Tobacco Machine                 $10.00 Each
Merchandise or Service                                                        Filmmaking                                    $100.00 Each Day
Machine Activated at 25C or more            $10.00 Each                       Rentals-Apartments                            $15.00 Each Unit
Machine Activated at 24C or less            $ 5.00 Each                       Rentals-Single Family Unit                    $30.00 Each Unit
Postage Stamp Machines                      $ 1.25 Each                       Rentals-Commercial                            $50.00 + (95C per every $1,000 in
                                                                                                                            rental income in excess of $25,000
Pool Table                                  $50.00 First Table + $15.00                                                     annually)
                                            Each Table In Excess of One
                                                                              Real Estate                                   $100.00 + $7.00 for Each Employee
Vending Machine Delivery                    See Retail/Wholesale Delivery                                                   over 3
Dance Hall                                  $250.00 Per Year                  Real Estate-Home OCC                          $50.00

Theatre                                     $0.25 Each Fixed Seat or          Beer Tavern                                   Per Seating Capacity, from:
                                            Car Space                         Cocktail Lounge                                 0-25                 $ 50.00
                                                                              Restaurant                                     26-100                $ 75.00
Auctioneer                                  $175.00 Not Prorated              Drive-In/Take Out Food                        101& Over              $150.00
Vehicle/Trailers New/Used                   $100.00
                                                                              Rest Homes/Convalescent                       $50.00 + $5.00 for Each Bed
Auto Wrecking Yard                          $80.00+ ($7.00 for Each           Rooming House                                 $10.00 Per Bed
                                            Employee over Three)              Laundromat                                    $50.00 Per Year
                                                                              Self-Serv. Car Wash                           $50.00 Per Year
General Contractor                          $100.00 Per Year
General Contractor-Home OCC                 $50.00 Per Year                   Solicitor per person                          $100.00 Per Year or $15.00 Per Day
                                                                              Solicitor per person-OCC                      $ 50.00 Per Year or $15.00 Per Day
Asphalt Contractor                          $50.00 Per Year                   Solicitor per company                         $300.00 (not to exceed 15 individual
Concrete Contractor                         $50.00 Per Year                                                                         solicitors)
Demolition Contractor                       $50.00 Per Year                   Home Occupations - All                        $50.00 Per Year
Electrical Contractor                       $50.00 Per Year                   Bingo Licenses                                $50.00 Per Year
Fence/Blodc Wall Contractor                 $50.00 Per Year
Flooring Contractor                         $50.00 Per Year                   BUSINESS NOT                                   $50.00 + $9.00 for each employee
Heating/Air Cond. Contractor                $50.00 Per Year                     SPECIFICALLY NAMED                           over 3
Masonry Contractor                          $50.00 Per Year
Painting Contractor                         $50.00 Per Year
Patio/Awning Contractor                     $50.00 Per Year
Pipeline Contractor                         $50.00 Per Year
Plumbing Contractor                         $50.00 Per Year                   Warehouse, Distribution
Roofing Contractor                          $50.00 Per Year                   Storage                                        $100.00+(3C per sq ft of chargeable
Sewer Contractor                            $50.00 Per Year                                                                   covered and enclosed space)
Sign/Neon Contractor                        $50.00 Per Year
Swimming Pool Contractor                    $50.00 Per Year                   Motorized Vendor Vehicles                      $145.00 per Vehicle (Sale of Goods
Plaster/Drywall Contractor                  $50.00 Per Year                                                                  on Public Right-of-Way or Private
Miscellaneous Contractor                    $50.00 Per Year                                                                  Property)
Home Occupation Contractor                  $50.00 Per Year
                                                                              Retail/Wholesale Delivery                      $50.00 per Vehicle +$10.00 for Each
                       $50.00 FOR EACH PRACTICING MEMBER                      Retail/Wholesale Delivery-                     Additional Vehicle
                    + $9.00 FOR EACH EMPLOYEE OVER THREE (3)                  Home OCC

Accountant                                  Mortician                         Hospital                                       $100.00 +$5.00 for Each Bed
Appraiser                                   Optician
Architect                                   Optometrist                       Hotel                                          $50.00 + $5.00 for Each Unit over
Attorney at Law                             Osteopath Physician               Motel                                          three (3)
Auditor                                     Physiotherapist                   Trailer Park
Bacteriologist                              Surveyor
Chemist                                     Veterinarian                      Newspaper-Daily
                                                                                                                             $100.00 Per Year
Chiropodist                                 X-ray Lab                         Newspaper-Weekly
Chiropractor                                Professional-Home OCC
Dentist                                                                       Junk Dealer                                    $50.00 + $7.00 for Each Employee
Engineering Consultant                      Professional-Other than           Pawnshop                                       over three (3)
Geologist                                   Specified

 Note: The business license fees remain unchanged from prior years.
                                                                                                                                                                   1 of 1
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 33 of 37 Page ID #:574




                           Attachment 3
               CPI for Los Angeles Area as of May 2019
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 34 of 37 Page ID #:575

                                                                                                                                                                                         T of

NEWS RELEASE
BUREAU OF LABOR STATISTICS                                                                                                    ,,4A
U. S.              D   E     P          A       R   T   M    E   N   T   O   F         L       A     B   O        R

                                                                                                                                           BLS
For Release: Wednesday,June 12, 2019                                                                                                                                           19-962-SAN

WESTERN INFORMATION OFFICE: San Francisco, Calif.
Technical information: (415) 625-2270 BLSinfoSF©bls.gov                                            www.bls.gov/regions/west
Media contact:         (415) 625-2270


                                        Consumer Price Index, Los Angeles area — May 2019
         Area prices were up 0.2 percent over the past month, up 3.1 percent from a year ago
Prices in the Los Angeles area, as measured by the Consumer Price Index for All Urban Consumers (CPI-
U), increased 0.2 percent in May, the U.S. Bureau of Labor Statistics reported today. (See table A.) Assistant
Commissioner for Regional Operations Richard Holden noted that the May increase was influenced by
higher prices for household furnishings and operations and natural gas service. (Data in this report are not
seasonally adjusted. Accordingly, month-to-month changes may reflect seasonal influences.)

Over the last 12 months, the CPI-U increased 3.1 percent. (See chart 1 and table A.) Energy prices increased
5.9 percent, largely the result of an increase in the price of gasoline. The index for all items less food and
energy rose 2.9 percent over the year. (See table 1.)

 Chart 1. Over-the-year percent change in CRI-U, Los Angeles-Long Beach-Anaheim, CA,
 May 2016-May 2019                                              AA items
 Percent change                                                                                                                                    AI items less bod and energy
5.0


4.0

        '04*                                                                               4                                             gge
                                                                                                                                               .46 ili
               %
                   ...ow%
3.0                         •I,
                                  •-k
                                        14              am
                                          Ii.


2.0


1.0


0.0     [ L 1 1 1 ,     1 1 1 , 1 1 1                                    1    1    1       1    1    1   1    1       1   1    I     I         I    I    I   I    I    I   I    I    I     I
   May     Aug      Nov     Feb        May                                   Aug               Nov           Feb              May                  Aug           Nov           Feb             May
    '16                                 '17                                                                                   '18                                                              '19
 Source:U.S. Bureau ofLabor Statistics.

Food
Food prices increased 0.2 percent for the month of May. (See table 1.) Prices for food at home rose 0.3
percent, and prices for food away from home moved up 0.2 percent for the same period.
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 35 of 37 Page ID #:576

Over the year, food prices rose 2.9 percent. Prices for food away from home advanced 5.2 percent since a
year ago, and prices for food at home rose 0.7 percent.

Energy
The energy index increased 1.4 percent over the month. The increase was mainly due to higher prices for
natural gas service (11.9 percent). Prices for gasoline increased 0.8 percent, but prices for electricity inched
down 0.1 percent for the same period.

Energy prices increased 5.9 percent over the year, largely due to higher prices for gasoline (7.6 percent).
Prices paid for electricity moved up 3.3 percent, and prices for natural gas service increased 0.6 percent
during the past year.

All items less food and energy
The index for all items less food and energy edged up 0.1 percent in May. Higher prices for household
furnishings and operations (3.0 percent) and medical care (0.3 percent) were partially offset by lower prices
for apparel (-1.5 percent) and recreation (-0.7 percent).

Over the year, the index for all items less food and energy rose 2.9 percent. Components contributing to the
increase included household furnishings and operations (5.7 percent) and shelter (4.4 percent). Partly
offsetting the increases was a price decline in recreation (-1.0 percent).

Table A. Los Angeles-Long Beach-Anaheim, CA, CPI-U 1-month and 12-month percent changes, all items
index, not seasonally adjusted
                                    2015                 2016                   2017                2018                2019
            Month                         12-                  12-                    12-                 12-                 12-
                              1-month              1-month                1-month             1-month              1-month
                                         month                month                  month               month               month
January                           -0.3      -0.1        0.7         3.1        0.9      2.1        0.8       3.5       0.7      3.2
February                           0.7       0.1        0.0         2.4        0.6      2.7        0.7       3.6       0.1      2.5
March                              1.0       0.5        0.3         1.7        0.3      2.7        0.4       3.8       0.6      2.7
April                             -0.1       0.5        0.2         2.0        0.2      2.7        0.4       4.0       1.0      3.3
May                                1.0       1.1        0.5         1.4        0.3      2.5        0.4     . 4.1       0.2      3.1
June                              -0.3       0.8        0.1         1.8       -0.2      2.2       -0.2       4.0
July                               0.7       1.4        0.0         1.1        0.3      2.5        0.2       3.9
August                            -0.3       1.1        0.0         1.4        0.3      2.8        0.2       3.9
September                         -0.4       0.7        0.2         1.9        0.4      3.1        0.5       3.9
October                            0.2       1.0        0.4     ,   2.2        0.4      3.1        0.5       4.1
November                           0.0       1.6       -0.4         1.8        0.1      3.6       -0.3       3.6
December                          -0.1       2.0        0.0         2.0        0.0      3.6       -0.3       3.2



The June 2019 Consumer Price Index for the Los Angeles area is scheduled to be released on July 11,
2019.


                         Consumer Price Index Geographic Revision for 2018
  In January 2018, BLS introduced a new geographic area sample for the Consumer Price Index (CPI).
  As part of the new sample, Los Angeles and Riverside have separate indexes. Additional information
  on the geographic revision is available at: wvvw.b1s.gov/cpi/additional-resources/geographic-
  revision-2018.htm.




                                                              2
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 36 of 37 Page ID #:577

                                               Technical Note
The Consumer Price Index (CPI) is a measure of the average change in prices over time in a fixed market
basket of goods and services. The Bureau of Labor Statistics publishes CPIs for two population groups: (1)
a CPI for All Urban Consumers (CPI-U) which covers approximately 93 percent of the total population and
(2) a CPI for Urban Wage Earners and Clerical Workers (CPI-W) which covers 29 percent of the total
population. The CPI-U includes, in addition to wage earners and clerical workers, groups such as
professional, managerial, and technical workers, the self-employed, short-term workers, the unemployed,
and retirees and others not in the labor force.

The CPI is based on prices of food, clothing, shelter, and fuels, transportation fares, charges for doctors' and
dentists' services, drugs, and the other goods and services that people buy for day-to-day living. Each
month, prices are collected in 75 urban areas across the country from about 5,000 housing units and
approximately 22,000 retail establishments--department stores, supermarkets, hospitals, filling stations, and
other types of stores and service establishments. All taxes directly associated with the purchase and use of
items are included in the index.

The index measures price changes from a designated reference date (1982-84) that equals 100.0. An
increase of 16.5 percent, for example, is shown as 116.5. This change can also be expressed in dollars as
follows: the price of a base period "market basket" of goods and services in the CPI has risen from $10 in
1982-84 to $11.65. For further details see the CPI home page on the Internet at www.bls.gov/cpi and the
BLS Handbook of Methods, Chapter 17, The Consumer Price Index, available on the Internet at
www.b1s.gov/opub/hom/homch17_a.htm.

In calculating the index, price changes for the various items in each location are averaged together with
weights that represent their importance in the spending of the appropriate population group. Local data are
then combined to obtain a U.S. city average. Because the sample size of a local area is smaller, the local
area index is subject to substantially more sampling and other measurement error than the national index. In
addition, local indexes are not adjusted for seasonal influences. As a result, local area indexes show greater
volatility than the national index, although their long-term trends are quite similar. NOTE: Area indexes do
not measure differences in the level of prices between cities; they only measure the average change in
prices for each area since the base period.

The Los Angeles-Long Beach-Anaheim. metropolitan area covered in this release is comprised of Los
Angeles and Orange Counties in the State of California.

Information in this release will be made available to sensory impaired individuals upon request. Voice
phone: (202) 691-5200; Federal Relay Service: (800) 877-8339.




                                                        3
Case 2:19-cv-09864-CAS-E Document 39-2 Filed 06/29/20 Page 37 of 37 Page ID #:578

Table 1. Consumer Price Index for All Urban Consumers (CPI-U): Indexes and percent changes for selected
periods Los Angeles-Long Beach-Anaheim (1982-84=100 unless otherwise noted)
                                                               Indexes                           Percent change from-
                Item and Group
                                                   Mar.         Apr.        May         May             Mar.            Apr.
                                                   2019         2019        2019        2018            2019            2019
Expenditure category

All items                                           271.311       273.945    274.479           3.1             1.2             0.2
All items (1967=100)                                801.573       809.356    810.932             -                -              -
  Food and beverages                                264.112       265.788    266.326           2.7              0.8            0.2
      Food                                          264.592       266.459    267.125           2.9              1.0            0.2
        Food at home                                255.111       256.108    256.821           0.7              0.7            0.3
        Cereals and bakery products                 267.027       270.934    276.434           6.9              3.5            2.0
        Meats, poultry, fish, and eggs              274.330       278.702    282.296           1.9              2.9            1.3
        Dairy and related products                  246.976       243.276    247.601           1.8              0.3            1.8
        Fruits and vegetables                       343.687       342.410    342.939           0.0             -0.2            0.2
        Nonalcoholic beverages and beverage                                  259.587           -0.2            -2.2            -1.7
                                                    265.537       263.960
        materials(1)
        Other food at home                          197.371       198.575    195.805           -3.5            -0.8            -1.4
      Food away from home                           270.937       273.686    274.293            5.2             1.2             0.2
        Food away from home                         270.937       273.686    274.293            5.2             1.2             0.2
      Alcoholic beverages                           241.589       240.606    239.413            0.3            -0.9            -0.5
  Housing                                           312.127       312.688    313.929            4.3             0.6             0.4
      Shelter                                       359.475       361.669    361.789            4.4             0.6             0.0
        Rent of primary residence(2)                380.499       381.531    382.263            5.4             0.5             0.2
        Owners' equiv. rent of residences(2)(3).    373.265       375.066    375.869            4.8             0.7             0.2
           Owners' equiv. rent of primary                                                                       0.7            0.2
                                                    373.243       375.044    375.847           4.8
           residence(1)(2)
      Fuels and utilities                           329.908       321.975    328.064            2.4            -0.6             1.9
        Household energy                            284.090       274.065    281.595            2.6            -0.9             2.7
           Energy services(2)                       282.620       272.507    280.104            2.6            -0.9             2.8
             Electricity(2)                         321.116       323.613    323.435            3.3             0.7            -0.1
             Utility (piped) gas service(2)         241.126       204.313    228.545            0.6            -5.2            11.9
      Household furnishings and operations          121.782       119.225    122.762            5.7             0.8             3.0
   Apparel                                          109.928       110.382    108.695            0.8            -1.1            -1.5
   Transportation                                   212.514       223.435    224.193            3.4             5.5             0.3
      Private transportation                        209.911       219.807    220.355            3.7             5.0             0.2
      New and used motor vehicles(4)                 91.803        91.923     91.852           -0.2             0.1            -0.1
        New vehicles(1)                             169.506       170.106    170.988            1.0             0.9             0.5
        Used cars and trucks(1)                     269.606       269.228    266.438           -0.3            -1.2            -1.0
        Motor fuel                                  267.783       307.726    310.132            7.6            15.8             0.8
           Gasoline (all types)                     261.512       300.758    303.027            7.6            15.9             0.8
             Gasoline, unleaded regular(4)          261.977       301.683    303.996            7.7            16.0             0.8
             Gasoline, unleaded midgrade(4)                                                    7.5             15.1            0.5
                                                    252.139       288.797    290.177
             (5)
             Gasoline, unleaded premium(4)          249.632       285.205    287.318           7.3             15.1             0.7
      Motor vehicle insurance(1)                    774.857       774.857    774.857            2.1             0.0             0.0
   Medical care                                     478.912       482.458    484.009            0.7             1.1             0.3
   Recreation(6)                                    105.446       105.404    104.690           -1.0            -0.7            -0.7
   Education and communication(6)                   146.326       146.969    147.015            1.9             0.5             0.0
      Tuition, other school fees, and child                                                                                     0.0
                                                   1,893.391    1,893.391   1,893.391          6.6              0.0
      care(1)
   Other goods and services                         438.268       436.530    435.145           1.6             -0.7            -0.3

Commodity and service group

All items                                           271.311       273.945    274.479            3.1             1.2             0.2
  Commodities                                       182.634       186.418    187.156            2.6             2.5             0.4
      Commodities less food & beverages             140.105       144.444    145.211            2.6             3.6             0.5
        Nondurables less food & beverages           190.025       199.474    199.884            3.1             5.2             0.2
        Durables                                     91.869        91.741     92.769            1.7             1.0             1.1
Note: See footnotes at end of table.


                                                                   4
